 In the Matter Of JEFFERSON LAKE OIL COMPANY, INCORPORATEDandSULPHUR WORKERS LOCAL UNION No. 21195Case No. C-1067.-DecidedOctober2 , 1939Sulphur Mining-Interference, Restraint, and Coercion:disclosure of identityof union members, effort to secure ; engendering fear of loss of employmentfor union membership or activity ; expressed preference for unaffiliated labororganization ; inducements granted for repudiation of outside union ; espionage ;wage increase offered to discourage union activity ; individual contracts, effortto impose departmental collective bargainingunit-Company-Dominated Union:contractwith, abrogated ; coercion to join, and attend meetings of ; dis-crimination in favor of, discharge for refusal to join ; recognition as rep-resentative of employees; soliciting members on company time and property,not controlling where same privilege granted outside union ; sponsoring andfostering the growth of ; responsibility for activities of supervisory employees ;threat of discharge for failure to join; disestablished, as agency for collectivebargaining-Evidence: mere statement by counsel of disestablishment of com-pany-dominated union, absent evidence, insufficient to base finding-CollectiveBargaining:charges of failure to,withdrawn-Discrimination:discharges, forunionmembership and activity ; for refusal to join and otherwise evidenceinterest in unaffiliated union ; refusal to reinstate following non-discriminatorylay-off; charges of, in regard to 'hire and tenure, not sustained as to eightemployees-Reinstatement Ordered:discharged employees ; employees laid off ;reinstatement to positions for which qualified ; application for, not prerequisitetoorder requiring, in view of employer practice negativing necessity ; dis-placement of newly hired employees by employees discriminatorily dischargedand refused reemployment ; reduction of -staff after reinstatement order com-pliedwith, if necessary ; preferential. list-BackPay:awarded ; no indicia todetermine order of reinstatement ; proportionately distributed among all dis-criminatorily discharged employees, although immediate employment for allunavailable ;measured by earnings of new employees ; no deduction in, onaccount of unemployment compensation benefits paid to employees.Mr. L. N. D. Wells, Jr.,for the Board.Mr. E. Howard McCalebandMr. Eugene H. Walet, Jr.,of NewOrleans, La., andMr. Kenneth McCalla,of Houston, Tex., for therespondent.Mr. Harry Brownstein,of counsel to the Board.16 N. L. R. B., No. 40.355 356DECISIONSOF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed 1 by SulphurWorkers Union No., 21195, herein called the Union,- the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, texas), issued itscomplaint, dated March 25, 1938, against Jefferson Lake Oil Com-pany, Incorporated,' herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.A copy of the com-plaint and the notice of hearing thereon were duly served upon therespondent and the Union.4In respect to the unfair labor practice, the complaint alleged, insubstance, (1) that the respondent dominated and interfered withthe formation and administration of a labor organization knownas the Employees Independent Protective Association, herein calledthe Association, and contributed financial and/or other support toit; (2) that the respondent discharged and refused to reinstate 51named employees for the reason that they joined and assisted theUnion and engaged in concerted activities for the purpose of col-lective bargaining and other mutual aid and protection; (3) thatthe respondent had, since November 10, 1937, refused to bargain col-lectivelywith the Union as the exclusive representative of itsemployees in an appropriate unit, consisting of employees engagedin the production and handling of sulphur, excepting those in official,IThe respondent contends that the charges cannot support the Board's complaint sincethere was no proof that the individuals signing the charges for the Union were"authorizedand empowered to file the charge on behalf of the individuals stated in the charge." Suchauthority is not necessary.Article II, Section 1, of National Labor Relations Board Rulesand Regulations-Series 1, as amended,provided that a charge"may be made by anyperson or labor organization."These rules and regulations were complied with here.2The original charge referred to the Union as Federal Labor Union of Freeport, Texas.The amended charges thereafter filed referred to the Union both as the Sulphur Worker,-,Union No. 21195,which is the correct designation,and Sulphur Workers Local Union 211.95.aAlso referred to as Jefferson Lake Oil Company, Inc.4On November 22, 1937, the Union filed a petition for investigation and certificationof representatives pursuant to Section 9 (c) of the Act.On March 7, 1938,the Boardordered an investigation and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice,and further ordered that the two cases beconsolidated for the purposes of hearing.On April 18, 1.938,the Board,deeming itnecessary in order to effectuate the purposes of the Act, ordered the severance of therepresentation case from the case here being considered.The representation case istherefore not involved in the present proceeding. J EFFERSON LAKE OIL COMPANY, INCORPORATED357supervisory, or clerical capacities, although a majority of such em-ployees had chosen the Union as their duly designated representativefor the purpose of collective bargaining; and (4) that the respondenthad, by these and other acts, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7of the Act.Pursuant to notice of hearing, and notice of postponement of hear-ing, duly served upon the respondent and the Union, a hearing washeld in Brazoria, Texas, from April 18 to,23, inclusive, and April 25and 26, 1938, before Joseph S. Kiernan; the Trial Examiner duly desig-nated by the Board.The Board and the respondent were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.'At the coln-mencement of the hearing, the respondent filed an exception to thejurisdiction of the Board denying that the respondent's operationsaffect interstate commerce within the meaning of the Act, and ananswer denying that the respondent had engaged in or was engagingin unfair labor practices as alleged," and asserting that all the allega-tions in the complaint, save for the alleged discriminatory dischargesand refusals to reinstate, were previously compromised and settled.Atthe close of the Board's case, the Board moved to amend the complaintin respect to the dates when certain unfair labor practices were allegedto have been committed by the respondent.The motion was granted.During the course of the hearing, upon the respondent's declarationthat it would bargain collectively with the Union as the exclusive rep-resentative of the respondent's employees within the appropriate unit,the Union withdrew the charge it had filed referring thereto.TheBoard's attorney, pursuant to instructions from, and acting for, theRegional Director for the Sixteenth Region, thereupon dismissed theallegations of the complaint pertaining to the respondent's refusal tobargain collectively with the Union.We hereby approve the with-drawal of the charge and affirm the action of the Regional Director.At the close of the entire case, the Board moved to amend the com-plaint by including within its scope an alleged successor to the Asso-ciation.The motion was denied.During the course of the hearing,the Trial Examiner made rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed all the rulings6 Althoughthe Association was not served with the complaint,notice of hearing, andnotice of postponement of hearing herein,opportunity to Intervene was givenitby theTrial Examiner during the course of the hearing.The Association,however, did notintervene.6The answer was orally broadened In scope to include the denial of all the unfair laborpractices charged.The written answer denied only the allegations of discriminatorydischarges and refusals to reinstate. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Trial Examiner and finds that no prejudical errors were com-mitted.The rulings are hereby affirmed.On November 28, 1938, the Trial Examiner filed his IntermediateReport, a copyof which was duly servedon all parties, finding thatthe respondent had engaged in unfair labor practice affecting com-merce, within the meaning of Section 8 (1), (2), and(3) and Section2 (6) and(7) of the Act, and recommending that the respondentcease and desist therefrom and take certain specified affirmative actionto effectuate the policies of theAct.TheTrial Examiner found thatthere was no evidence to support the complaint that the respondenthad refused to bargain collectively with the Union,and recommendedthe dismissal of that portion of the complaint without prejudice.Exceptions to the Intermediate Report were thereafter filed by the re-spondent.The respondent requested opportunity to submit briefs or.present oral argument to the Board on the exceptions.Permissionto file briefswas granted by the Board to all parties.The respondentthereafter filed a brief in support of its exceptions.The Board hasconsidered the. exceptions to the Intermediate Report, and,in so faras they are inconsistentwith the findings,conclusions,and order setforth below,finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,a Louisianacorporation having itsprincipal officein New Orleans,.Louisiana, is engaged chiefly inthe production, sale,and distribution of sulphur.The sulphurisproduced at ClemonsDome in Brazoria.County, Texas.The respondent also carries onoil operations in Louisiana.It is,however,withthe respondent'ssulphur operations in Texas that this proceeding is concerned.The respondent first' began shipmentsof sulphur in September1937.From September 1937toApril13, 1938, the respondent soldand shipped 13,800 tons of sulphur to purchasers outside the Stateof Texas, and shipped 68,266 tons of sulphur to destinations withinthe State of Texas.Of the intrastate shipments,74.7 per cent, or51,008 tons, were shipped to the Texas Gulf Sulphur Company inconsideration for a leasehold interest in sulphur-producing land.Allof this sulphur was in turn sold and shippedby theTexas GulfSulphur Company to purchasers in other States and foreign coun-tries.From May 1937,when the respondent commenced the produc-tion of sulphur,to. April 18,1938, the respondent purchased$19,629.70worth of chemicals for use in producing sulphur,$14,417.37 of which JEFFERSON LAKE OIL COMPANY,INCORPORATED359was for purchases from concerns outside the State of Texas.Duringthe.same period, total pipe purchases amounted to $140,017.13, ofwhich $109,522.22 represented purchases from concerns outside theState of Texas.II.THE ORGANIZATION INVOLVEDSulphur Workers Union No. 21195 is a labor organization affiliatedwith the American Federation of Labor, herein called the A. F. of L.,admitting into membership employees of the respondent as well as.employees of another sulphur company in Freeport, Texas.Employees Independent Protective Association is a labor organiza-tion admitting into membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The respondent's initial effort to hinder the formationand growth of the UnionIn September 1937 the A. F. of L. sent a labor organizer toFreeport, Texas.When rumors of this organizer's presence reachedHarold Jaquet and Frank Bell, respectively the respondent's assistantsuperintendent and general field foreman, they so informed the re-spondent's general superintendent, HarveyWilson.About Septem-ber 15 Wilson called Pat Barry, an assistant field foreman, into hisoffice, stated that he understood that the respondent's employees wereforming ia union, and asked Barry to urge the employees to "holdoff a little while . . . until the Company could financially be abletomeet their demands."Pursuant to Wilson's request, Barry in-dividually discussed with about 70 per cent of the respondent's fieldemployees the postponement of union organization, and at the sametime elicited information concerning the desires of the workers tobe represented by a nationally affiliated union or "a union or a club.of their own." In the latter part of September, Barry reported toWilson that what he had stated to the respondent's employees prob-ably "hadn't done any good."On October 8, 1937, Jaquet learned from several employees thata labor organization planned a public meeting that evening in Free-port.That afternoon, he and Bell called numerous employees tothe office and questioned them concerning the forthcoming meetingand the extent of unionization among the respondent's employees.Jaquet suggested to one of these employees, George Thomas, a yardforeman, who expressed his intent of attending the meeting, thatthe respondent would appreciate a report to Bell with respect to it.247333-40-Vol. 16--24 360DECISIO\S OF 1AT:1O AL LABOR RELATIONS BOARDJaquet also told the employees that the company "would not toleratea union, and if the men insisted on organizing one, we would all beout of jobs ..."Later that day, Jaquet, who reports "particular accidents" toWilson "as soon as it happens," communicated with Wilson, thenin New Orleans, by telephone, and advised him, among other things,of the meeting.Wilson instructed Jaquet to ascertain what labororganization was sponsoring the meeting and which of the respond-ent's employees would attend.The A. F. of L. held the public meeting on October 8, as planned.The following morning, the' respondent's general superintendent,supervisors, and foremen, questioned a number of employees con-cerning the meeting and their interest in labor organizations. Jaquetand Bell again interrogated Thomas.They were particularly inter-ested in learning who the speakers were, what was said, and whetherthe union organizer in his talks had mentioned the name of therespondent.Jaquet also wanted to know which of the respondent'semployees had joined the Union, but Thomas refused to make sucha disclosure.Wilson, having returned from New Orleans, calledL. Zeller, ' an employee, into his office, and, by his own testimony,stated, "I told him I heard he was interested in the union.He said hewas, and I asked him what it was all about . . ." Along similar lines,L. V. Lebeuf, chief engineer in charge of the power plant and super-visor over the machine and electrical departments, questioned CharlesHearn, maintenance foreman under his supervision.Henry Anding,pipe-line foreman, similarly questioned O. O. Evans, an employeewhom he supervised.Lebeuf added, in speaking to O. J. Stoutes,an employee, that "if you boys don't get right, there's going to bea change."About the same time, Arthur Arrington, garage foreman,questionedEd Lonis and Fred Duval, tractor and truck driver,respectively, accompanying his inquiries with the remark that iftheUnion successfully organized the plant, the respondent wouldcease operations and all employees would lose their jobs.At an A. F. of L. meeting on October 12, 1937, a committee ofseven persons was selected to negotiate a contract with the respond-ent.The following day, before the committee had formulated itsdemands and itself requested a conference, three employee membersof the committee, namely, A. B. Gladney, J. L. Eason, and Zeller, werecalled into the respondent's offices where were present Wilson, EugeneWalet, the respondent's attorney and a member of the board of direc-tors, and Alfred Mayer, the respondent's executive vice president andgeneral -manager, who had recently arrived from New Orleans.There the employee representatives, in a 11/2-hour conference, werequestioned concerning their grievances, were told that the respondent .TEFFP;RSO\ LAl' E 011. COKPAN , INCORPORATED361was in financial difficulty. "was going to do what was right," andwould like to settle possible strikes "without any trouble."Eason didriot know why he and the other two employees happened to be chosenfor this conference by the respondent, and Mayer himself testified thatlie did not know who suggested their being called.In view of therespondent's diligent and extensive inquiries into activities of theUnion, the peculiar coincidence of Gladney, Eason, and Zeller beingsingled out for separate attention : by' the respondent-can be explainedonly by the fact that the respondent had been informed earlier of-their selection as members of the contract negotiating committee, andhad summoned them for the purpose of thwarting union progress inits incipiency.We so find.2.The "Employees' Group" contractSince June or July 1937, Wilson had repeatedly but unsuccessfullyrequestedMayer to increase wages of the employees. Sometimebetween October 9, when Wilson talked to Zeller concerning the labordifficulties at the plant, and October 13,.Wilson again urged a ivageincrease.Mayer this time responded."For a period of 3 or 4 daysafter October 13, 1937, the respondent, acting through Mayer, Wilson,Walet, and Lebeuf, sent for its employees singly and in departmentalgroups.The employees were then proffered an employment contractcovering wages, hours, and working conditions, which Mayer exhortedthe employees to sign.The contract was drafted by Walet, therespondent's attorney, without participation by the Union or any ofthe respondent's employees.The contract, however, was prefaced bya "whereas" clause that the particular departmental group concernedhad arrived at an agreement with the respondent with respect towages, hours of labor, and working conditions.The contract pro-vided for a general increase in wages of 10 per cent, but with greaterincreases in a few individual cases. It provided that the appropriateunit for purposes of collective bargaining should be a departmentalunit-there, appear to have been about 15 departments-and that col-lective bargaining for the employees in the department was to proceed"individually and as a group." It further provided that the agree-ment was to remain in full force and effect until the respondent had'Mayer also testified that he selected Eason,Gladney,and Zellerat this time to theexclusion of any other employee probably becausehe thought that theywereentitled toan increase in wages of more than10 percent which,as will later appear,he gave to mostof the employees.In view of thefact that there is no showingthat thesethree employeesdid receive more than the regular 10-per cent increase, and were not, in any event, givenor promised the increase on this day,and further, that these employees were not in thesame department,and the raises given weregenerally made to departmental groups atone time,we cannot credit Mayer's testimonyin this respect.BBarryalso suggestedtoMayer,that "if we could increase the wages a little." theemployees might forma "club or unionof their own . . 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDimproved its financial and industrial position "and saw fit to makeadjustments" or until 60-day written notice by either party had beengiven to the other.°All of the respondent's employees signed the contract.Thomassigned the contract in apprehension of the loss of his job, because"you, yourself (Walet) told me that that contract must be signedthat evening, so you could get away back to New Orleans."WhenHearn asked Lebeuf if it was necessary to sign the contract, Lebeufreplied "it was necessary for a man to stay on the right of the com-pany if he wanted to work out there."Another employee signed be-cause E. P. Landry, his foreman, told him "it would be a good ideato sign it."During the time when the employees were present in the respond-ent's office, Mayer spoke to them and, according to Wilson, whosetestimony we accept as true, stated :Generally he explained to them that the company was in a tightfinancial position . . . and it was very difficult to get hold of0 It was stipulated by the parties that the contract below set forth is the form whichwas used for each departmental group, each contract specifying the rate of pay and hoursof work for the particular department involved.The entire contract reads as follows : .AGREEMENT BETWEEN EMPLOYEES GROUP (DRILLERS) OF THE JEFFERSON LAKE OILCO.. INC., AND THE JEFFERSON LAKE OIL CO., INC.This agreement made and entered into by and between Jefferson Lake Oil Co., Inc.,hereinafter called "Company" and the Employees. employed and known as "Drillers",of the Jefferson Lake Oil Co., Inc., individually and collectively, and hereinaftercalled "Drillers."Witnesseth :-That whereas the "Drillers" have shown that they represent a majority of theemployees in that division trade or group employed by the Company as drillers,being the total number of drillers so employed by the "Company."And whereas "Drillers" and "Company" have arrived at an agreement withrespect to wages, hours of labor and other working conditions.Now therefore it is agreed between the parties hereto as follows(1) "Company" recognizes "Drillers" as a group or division, individually andcollectively, to bargain, individually and as a group, as to wages, hours, and otherworking conditions.(2) "Company" agrees to pay and "Drillers" do hereby agree and accept therate of One Dollar and Ten Cents ($1.10) per hour wages, and a forty-eight (48)hour working week.(3) "Drillers" shall at all times have the right, individually or as a group topresent grievances to "Company" through its designated officer or representative.(4)This agreement shall be and remain in force and effect until such time as"Company" shall have improved Its position comparatively with other companiesin the sulphur industry, financially and industrially, and see fit to make adjust-ments or until either or any party hereto gives sixty days written notice to theother parties.(5)The present rates of pay and working hours shall continue in effect, subjectto adjustments herein provided.Thus done and signed by the parties hereto, in originals, this 16th day ofOctober, 1937.JEFFERSONLAKE OIL CO. INC.,By (Signed)A.A. l1IAYER,Executive Vice-President.EMPLOYEES' GROUP OF THE 'JEFFERSON LAKE OIL CO.,INC., "DRILLERS",By,individually. JEFFERSON LAKE OIL COMPANY,INCORPORATED363money, and that he wanted to do as good for the men as he wasfinancially able to, and even though it was a strain he was goingto give them the 10 per cent increase . . . The general natureof a conversation was, he was going to do as good for the menas he could, but that he was limited.He was seeking a way topacify them and get them contented. Satisfied with their work-ing conditions.Although most of. the employees were granted a wage increase of10 per cent, the wages of Thomas, several days later elected vicepresident of the Union, were increased by 50 per cent.As Thomasleft the office, Wilson, stating that he was trying to be neutral andthat he was on the "spot," entreated Thomas to use his influence withthe employees to straighten out the labor difficulty at the plant.3.Other acts of interference.Despite the consummation of the "Employees' Group" contracts,the Union was able to maintain its ranks.Other incidents occurredthereafter which are reflective of the respondent's attitude toward theUnion.Lebeuf cautioned Elvest Pelletier, an employee, that since,he had been given an increase in pay, he had "better get on the rightside of the fence."To Hearn, Lebeuf suggested that if he, withoutthe participation of the Union presented a list of employee demandson a "piece of paper," the respondent would "fix you up" on it. Toanother employee under his supervision whom he had approached,Lebeuf stated that if the Union successfully organized the respond-ent's employees, the Union would make demands which could not bemet and the respondent would -be forced to shut down.Anding re-minded another employee of the "union troubles" then extant atHouston, Texas, and added that the respondent would never recog-nize the Union-"they will either shut down or lay you off."Bischoffstated to an employee that he (Bischoff) had the power to hire anddischarge and that he (the employee) was "working for the coin-pany, not against it."Bell warned Thomas that should the respond-ent recognize the Union, the respondent would be unable to competewith a rival sulphur company and would cease operations.Wilsonstated to an employee that the respondent was ready to test theUnion's economic strength and in the event of a shut-down those.employees who were "loyal to their job and all," would be transferredto other sulphur-producing leases where there were no union activities.4.Conclusion with respect to interference, restraint, and coercionThe facts above set forth reveal with compelling clarity the respond-ent's interference with its employees' right to self-organization and 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDto bargain freely through representatives of their own choosing.Atthe outset, when a report of a labor-organizational movement circu-lated, the respondent sent out one of its foremen as an emissary tothwart the movement in its infancy.The respondent intensified itsanti=union activities when it was apprised of the labor meeting inFreeport on October 8. Immediately preceding and following thismeeting, the respondent, by a pervasive examination of its employees,inaugurated a program designed to intimidate its employees and .toenlighten itself on matters which, under the Act, it should have takenno concern.Wilson participated along with others of high rankin the respondent's employ.Even before returning to Brazoria fromNew Orleans, Wilson had been advised of the meeting in a telephoneconversation with Jaquet.Wilson's instructions to Jaquet were ingeneral conformity with steps already taken by him and Bell, andwhich were, in themselves, unfair labor practices.Thus employeeswere questioned as to union sympathies,10 were told that the fruition ofunionism would mean the loss of their jobs," and were asked toengage in acts of espionage on behalf of the respondent 12When the respondent discovered that the Union was preparing tonegotiate a contract with it for its workers, the respondent, withoutwaiting for union proposals to be presented, ferreted out employeesselected by the Union to represent the Union in the negotiations andsought to forestall future activity by promises of palliatives.-Using the "Employees' Group" contract as an instrument, the re-spondent then administered what it apparently hoped to be acoupde grace.We find that the "Employees' Group," contract, profferedto ^ individual employees at this "time, and under the circumstances10Matter of The Boss Manufacturing Com.pa.ny.and.InternationalGlove Workers' Unionof.America,LocalNo. 85,3N. L. R. B. 400;Matter of TrentonGarment CompanyandInternational Ladies' GarmentWorkers Union,Local 278, 4N. L. R. B. 1186 ;Matter ofSemet: Solvey Company,andDetroitCoke OvenEmployeesAssociationandInternationalUnion, United Automobile Workers ofAmerica, Local174, 7N. L. R. B. 511.nMatter ofRemington Rand, Inc.andRemington Rand JointProtectiveBoard of theDistrict Council Office EquipmentWorkers, 2 N.L.R. B. 626, aff'd.National Labor Rela-tions Boardv.Remington Rand, Inc.,94F. (2d) 862, Cert. den. 304 U. S. 576;Matterof Leo L. Loney,individually,doingbusinessas Tapered RollerBearingCorporationandInternational Association of Machinists,DistrictNo. 15, 3 N. L. R.B. 938;Matter ofStackpoleCarbonCompanyandUnited Electrical&RadioWorkers of America, Local No.502, 6 N. L. R. B. 171 ; aff'd.as mod.NationalLaborRelationsBoard v. StackpoleCarbonCompany—308 U.S.605;Matter of The Serrick CorporationandInternationalUnion.UnitedAutomobileWorkers of America. Local No. 459. 8 N.L. It. B. 621;Matterof EmscoDerrick and Equipment Company (D ,( B Division)andSteelWorkers Organizing Com-mittee.11 N. L. R. B. 79.andUnitedElectrical andRadioWorkers of America, LocalNo. 1203.4N. L. R. B. 542 ;Matter of The Boss Manufacturing CompanyandInternationalGlove Workers'Union ofAmerica, Local'No.85,3N. L.R. B. 400;Matter of Friedman-HarryMarksClothingCompany,Inc.andAmalgamatedClothingWorkers of America, 1 N.L. R. B. 411, aff'd.National Labor. RelationsBoard v.Friedman-Harry Marks Clothing Company,301 U. S.58. JEFFERSON' LAKE OIL COMPANY, INCORPORATED36.5mentioned, was deliberately designed to destroy the Union and fore-close its employees from exercising the right to self-organization andcollective bargaining guaranteed to them under the Act.'8Statementsmade by Mayer contemporaneously with the signing of the contractsclearly evidencethispurpose.Notwithstanding the prefatory statement that the contract wasa consummation of a bilateral accord between the respondent and itsemployees, the contract was neither the result of mutual negotiationcarriedon ingood faith nor the expression of a free choice on the partof the employees.In view of the timing of the wageincreases,belatedly granted afterprevious abortive efforts to obtain it and immediately preceding theUnion's first effort at collective bargaining, and in view of the respond-ent's open hostility toward the Union, we conclude that the wage in-crease was awarded by the respondent in anticipation of a similardemand being made by the Union,was calculated to act as an induce-ment to the employees to sign'the individual contracts with a minimumof protest and to pacify the employees into facile submission to theemployer's will, and, as a logical incident thereto, to subvert theUnion itself.'13Matter of Williams Manufacturing Company,Portsmouth,Ohio,andUnited ShoeWorkers of America,Portsmouth,Ohio,6 N. L. R. B. 135;Matter of National LicoriceCoanpanyandBakery and. Confectionery IVorker.sInternationalUnion of .4 nerk:a. LocalUnion 405, Greater New York and Vicinity, 7 N.L.R.B. 537,aff'd. as mod.NationalLaborRelations Boardv.National Licorice Connpanll.60 S. Ct. 569:Matter of Newark RivetWorksandUnity LodgeNo.420.etc..at al.. 1)N. L. R.B. 498.14Wilson testified that he had requested Mayer sinceJune or July 1937 to grant awage.-Increaseto the.employees..Mayer,promised an. Increase as soon as the respondentcomnienced^tlie shipment of sulphur.' Shipments began about September15. 1937.Mayertestified that he was unable to grant the increase until about the middleofOctoberbecause of his absence from New Orleans.He returned,however, in October,after ship-ments had begun.He was in New Orleans on or beforeOctoberS.In any event, in viewof the fact that Wilsonagain suggested a wage increaseto himshortly afterOctober 9.and beforeOctober 13,during the height of unionactivity,and it was upon this requestthatMayer finally acted,and in viewof the othercircumstances mentionedabove,wereaffirm our findingabove in regardto the moving considerationfor the wage increase.Matter of Ronni.Parfum,Inc..andEy-Teb Sales Corp.andUnitedMineWorkers ofAmerica. DistrictNo. 50,Chemical Division,successor to ChemicalWorkersLocal IndustrialUnionNo. 33,affiliatedwith C. 1.0., 8 N. L. It. B. 323,aff'd.NationalLaborRelationsBoard v.Ronni Parfum Inc..104 F. (2d) 1017 (C. C. A. 2d);Matter of The Falk CorporationandAmalgamatedAssociation'ofIron, Steel and TinWorkers of North America, Lodge1.728,6 N. L. R. B. 654. aff'd.NationalLaborRelations Board v. Falk Corporation102 F.(26) 383 C.SC. A. 7th ;Matter of'National Licorice Companyand Bal:ery.andConfectioneryWorkersInternational Union of America,Local Union 405,Greater NewYork and Vicinity.7N.L.It.B.537, aff'd.as mod.NationalLaborRelations Board v.NationalLicoriceCompany,eesupra.;Matter of Hercules-Cauiphell Body Co.. Inc.andUnitedAutomobileWorkers of America. Local 3'118, 7 N.L. R. B. 431;Matter of American PotashcfChem-icalCorporation.:in(]Borax ,tPotashWorkers' UnionNo.20181. 3 N.L.It. B. 140, aff'd.National LaborRelationsBoardv.AmericanPotash andChemical Corp.,98 F. (2d) 488;Matterof JacksonDailyA'ews.Inc..andJackson Printing Pre.e.cmcn and Assistants UnionNo.211.9 N. L. R. B. 120;Matter of Tideurnter Iron, f,SteelCompany Inc.andAmericanFederation of Labor. Passaic County. New Jersey District.9 N. L. R. B. 624. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn foisting upon its employees the departmental-unit provisioncontained in the "Employees'Group" contract,the respondent, underthe circumstances here present,could haveintended but a single self-evident consequence.Whateverits ultimate purpose in seeking toestablish at its plant a great numberof comparativelysmall collectivebargainingunits, the respondent's immediate intent was to demolishthe Unionby imposing upon its employees bargaining units of therespondents'own determination,entirelyin disregard of appropriate-ness or employee choice in the matter.The employees were givenno voice whatsoever in the determination of the most effective mech-anism to protecttheir owninterests.Thus the employee's right toself-organization was flouted.Particularly illuminating as to the effect of the respondent's con-duct on its employees is the testimonyof AdolphDavis, a witnesscalled on behalf of the respondent :Q. (By respondent's attorney.)What made you change fromthe A. F. of L. to the Independent Union?A.Well,I had already signed a contract with the Companyafter I joined theA. F. of L.Therefore,I figured I didn't needa bargainingagency torepresent me any more with the saidJefferson Lake Oil Company.Q. (By Boardattorney.)Then when you found out you werein there (the Union)and it was formed for the purpose of col-lective bargaining,and you found out underthis contract thatyou did notneed any collectivebargaining,you could get onall right for yourself, you decided todrop out;is that it?A. That's it.We find that, by enlistingthe aid of individual employees toengage inacts of espionageon other employees and make reports toit,by warningand threatening its employees that successful union-izationwould causethe plant toshut downand the employees to losetheir jobs, by urgingemployees to use their influence on other em-ployees tosmoothout employee unrest and dissatisfaction,by ques-tioning employees to elicit information concerningthe unionaffilia-tion of its employees,by endeavoringto inducethe Union,on October13, to forestallexpected negotiationson a contract between itselfand the Union, by its use of the "Employees'Group" contracts and bythe acts done and statementsmade in connectiontherewith, therespondenthas interfered with,restrained,and coerced its employeesin the exerciseof the rightto self-organization,to form, join, andassistlabor organizations,to bargaincollectively through representa- JEFFERSON LAKE OII, COMPANY,INCORPORATED367'tiv'es of their own choosing,and to engage in concerted activities for=the "purpose of collecting bargaining and other mutual aid andprotection.B. The AssociationsThe idea of forming the Association originated with Gilbert Ebarb,a. driller in charge of three employees, about October 1, 1937.He.engaged the services of an attorney, held a preliminary organizational.meeting at his home, and completed organization of the Associationabout October 8.Ebarb was elected. president, Henry Anding, fore-man of the pipe-line gang, vice president, E. C. Arceneaux, secretary,and W. C. Lewis, treasurer.Membership cards were printed and.personally paid for by Arthur Arrington, garage foreman, withoutreimbursement from the Association.He testified that he was movedto do so possibly because of the esteem in which he held theAssociation.About October 8, Wilson, upon Ebarb's request, granted Ebarb 2or 3 weeks leave of absence from employment, without pay.A sub-stantial part of this time Ebarb spent at the respondent's plant urgingemployees to withdraw from the Union and to become members of,the Association, and occasionally adding that such was the respond-ent's desire.He admitted speaking to all employees who would talkto him.15Wilson was informed of Ebarb's activity by Jaquet.Onseveral occasions, Ebarb referred employees toWilson when theyhesitated about becoming members of the Association. In responseto Ebarb's invitation, one employee, at least, did confer with Wilson,,who spoke to him of an employee's "loyalty" to his job, and thenproceeded to disparage the Union and threaten a plant shut-down inthe event the Union successfully achieved its demands. This employeelater became a member of the Association.He testified, "I figuredif I did not, I might be laid off or fired."As will later appear, also -active on behalf of the Association were other employees in a super-visory capacity, whose activity, as in the case of Ebarb's, was notdisavowed by Wilson.Other evidence already considered revealsWilson's antagonism toward the Union.We find that Wilson hadnotice of Ebarb's conduct with reference to the Association, andovertly gave approval to it.We further find that the employees hadknowledge of such approval and believed Ebarb to be expressing thewishes of the respondent in this respect. Independent of this, how-1sEbarb testified that in soliciting employees, he told them "that we, each and everyone would have the right to a say-so in it, in the bargaining part of it, and the duesthat we would pay, we would benefit it by an insurance of our own making and kind."Three employees testified, however, that Ebarb told them that if they did not "sign up"with the Association, they would lose their jobs.Ebarb did not specifically deny theirtestimony,which we find is true. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDever,Ebarb's statements and conduct,as we will later more fullyconsider,are nevertheless attributable to the respondent,which isresponsible for the activities of its officials and supervisors.Many other of the respondent's supervisory employees,five by theirown admission,solicitedmembers for the Association or otherwiseexpressed their preference for it.The following besides Ebarb, wereactive in this respect:Anding, Arrington,Lebeuf, and Bischoff, whosesupervisory status we have already mentioned;John Perkins, fore-man in charge of the salvage and rig-building crew ; H. C. Grace,purchasing agent and foreman in charge of the warehouse and plantsite;Dewey Wilson,'an operator in charge of a sulphur station andsubsequently a foreman over a gang of negro laborers;Joe Schwebel,a supervisor over a crew of workmen,and Randolph Prell,shippingforeman 17Anding admitted that he "talked to everybody"to join the Associa-tion.To a group of employees under his supervision,he stated, onOctober 21,that by November 1, theymightlose their jobs unlessthey became members of the Association.He warned another em-ployee, a member of the Union, that he was on the"wrong side" andthat by affiliating with the Association,he would be on the "rightside"and be doing"what the company wanted us to do."To anotherunion member who hesitated to join the Association,Anding declaredthat the respondent was "not going to accept no union,"and addedthat he would be "walking around without a job" if he did not jointhe Association and attend its meetings.To two other employeeswho were temporarily laid off, Anding declared that they must signAssociationmembership cards before returning to work.Neithersigned and neither returned to work.Anding categorically deniedhaving told any employee that he would have to join the Associationto keep his job. In view of the consistency of employees'testimonyto the contrary,however, much of which is corroborated,and And-ing's own admission that he encouraged membership in the Associa-tion, we findthat these incidents-occurred as testified to by the variousemployees.An employee testified that Perkins told him and other employeesthat Jaquet had said that "everybody had to come to the (Associa-tion)meetings or lose their job."Perkins did not testify.Jaquetdenied having told anybody that they would have to join or refrain10Not to he confused with Harvey Wilson, plant superintendent.Hereafter DeweyWilson will be referred to by his full name, and Harvey Wilson, as heretofore, only by hiseurname.17 The respondent, in its brief, admits that among those forming and sponsoring theAssociation were Ebarb, Anding, and Arrington.The respondent goes on to state, how-ever, that uncorroborated statements are testified to by the claimant and rebutted whollyor partially by the men to whom they are attributed.We are thus making separate find-ings with respect to thesepersons. JEFFERSON LAKE OIL COMPANY, INCORPORATED369from joining any particular labor organization to retain his job.He did not specifically deny having made such a statement to Perkins,although opportunity to do so was afforded.He was alleged to havemade a remark of similar import to another supervisory employee 18Jaquet had, from the outset, shown antagonism toward the Union.We find that Jaquet made the statement attributed to him.There is testimony that Bischoff promised an employee a wage in-crease if he would "get on the other side, the right side . . ." andthat he threatened discharge to another employee who did not "lineup" and drop out of the Union. Although Bischoff did not denymaking these statements attributed to him, he testified that he did notdiscuss labor organization with anyone.His testimony is contra-dicted by still other evidence in the record.We find that these inci-dents occurred as above set forth.Arrington likewise warned employees of dismissal if they did notbecome Association members.19Arrington testified that he was activein the Association, solicited employees wherever he happened to be,and signed up between 25 and 30 members.He did not specificallydeny using coercion in securing Association memberships, but testifiedthat when he distributed membership cards, "I told-them they couldsign it or not sign it. I' left it with those remarks."We do notcredit Arrington's indirect denial in view of the consistent testimonyto the contrary of numerous witnesses.We find that he engaged insolicitation as described above.Prell was delegated by the Association to solicit the respondent'scolored employees.For this purpose, Prell made a visit to the homesofmany of them on the evening of October 16. Generally hismethod of securing memberships followed the same pattern as em-ployed by other supervisors and foremen already considered, namely,threatening employees with the loss of work unless they became Asso-18A witness testified without contradiction that when Prell solicited him for member-ship,Prell stated that Jaquet told him(Prell)that those who refused,would be discharged.10One witness,for example,testified as follows :Q. You know Mr. Arthur Arrington?A. Yes, sir ; I know him.Q.Has he ever talked to you about a union?A. Yes, sir ; he did.Q.When was that?A. That was the 14th of October or the 18th, I believe.Q.Where were you when you talked to Mr. Arrington?A.Well,Iwas in the field and all the boys around the field, he sent for us tocome up there next to the office.Q.Who sentfor you?A. I guess,Mr. Arthur-that is who I saw when I got up there.Q.What happened when you got up there?A.Well, he had some cards for all the fellows to sign.Q.What did he say?A. He said, if we wanted the job to sign the cards,and if we didn't sign thecards, we would lose our jobs. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDciationmembers.For example, to some, he stated, "if you don'tsign, you won't have a job long; theMexicansand the white folkswill have it."To another employee, who was temporarilylaid off,Prell promised his return to work if he enrolled in the Association.This employee returned to work about 2 days after he joined theAssociation.To another, he attributed intimidating remarks as orig-inally emanating from Jaquet.21At one point in his testimony,Prell stated that he did not remember what his "selling line" wasthat "sold" the Association to the colored employees, while at an-other point he testified that he simply gave them membership cardsfor the Association, explained that he believed that the Associationwas a better organization than the Union, that he was a member ofthe Association, and that he was enrolling employees for it. "I toldthem the cards were there and if the boys wanted to sign them, wewould like to have them. If they didn't want to sign them, it wasjust up to them." 21Further testimony by Prell is enlightening :"I think those negroes I had working for me, all of them signed."In view of the consistent testimony of numerous witnesses which con-tradicts Prell's general denial of coercion and Prell's uncertainty asto the nature of. his conversations, we find that the incidents occurredas testified to by the various employees.On November 3, 1937, the Association asked Wilson for a collec-tive bargaining conference, but was referred to Mayer as the properauthority for such matters.Shortly thereafter, a conference wasarranged, but it was adjourned at the outset because the Associationwas unable to show proof of majority.On November 8, the UnionaskedWilson for a collective bargaining conference, and was like-wise referred to Mayer.On November 10 a conference was at-tempted, but failed of completion because the Union, as in the caseof the Association earlier, could not prove that it represented a ma-jority of the respondent's employees.On November 15, at the Asso-ciation's instigation, another conferencewas held between theAssociation and the respondent.Signatures of Association members10The statement Jaquet was alleged to have made was that employees would be dis-charged unless they joined the Association.Neither Prell nor Jaquet specifically deniedthis allegation,although Jaquet generally denied telling anyone that he would be dis-charged for joining or failing to join any labor organization.u Prell further testified as to a conversation with George Spiller,a colored employee :Q. Do you recall any part of that conversation with him?A. Yes, sir ; I do.Q.Will you state it briefly?A. I went out there and saw some of these negroes and asked them if they wantedto join our union.(The Association.)This negro told me that he didn't know, saidthat he joined-said he might,he would like to but said"Mr. Randolph, I haveknown you a long time.Iwould like to join it," but said, "I belong to the otherone."I said,"It doesn't make any difference,you can belong to this one too, if youwant to."He said "All right,sir."He said, "how many of the rest of them(have joined)"?This is negro talk now,just like I am telling It. I said, "Quitea few."He said,"all right."He signed a card . . . 371'were checked with the respondent's pay roll, and when the respondentdetermined that the 'Association represented between 126 to 132 em-ployees-a majority-the Association and the respondent proceededto negotiate for a contract.A contract concerning wages, hours,and working conditions, and. recognizing the Association as the ex-elusive representative of the respondent's employees for the purposeof collective bargaining,, was consummated that same day.The respondent contends that the acts and. statements of its super-Visor-k- employees are not binding upon it.We do not agree. Therespondent cannot, under the circumstances, escape responsibility forthe conduct of its supervisors or foremen.A supervisory employee.acts as an agent of the employer, and his acts are,necessarily those.of the employer unless . effectively disavowed.22Employees are inconstant association with supervisory employees from whom theytake orders and learn the company policy. In the instant case,those to whom the employees looked for an expression of the re-spondent's policy found, .not impartiality, but an attitude,of markedfavoritism toward the Association: and distinct hostility toward theUnion.The respondent's ' responsibility is not altered or .extin-guished, as the respondent further contends; because the supervisory.employees may not have the, power to hire or discharge.23Moreover,,22Matter of Eagle Manufacturing. CompanyandSteelWorkers Organizing Committee,6 N. L. R. B. 492. aff'd. as mod.National Labor Relations Board Y. Eagle ManufacturingCompany,99 F. (2d) 930;Matter of Virginia Ferry CorporationandMasters,Mates-andPilots of America, No. 9, atat., 8 N. L. R. B. 730, aff'd. as mod.Virginia Ferry Corporationv.National Labor Relations Board,101 F. (2d) 103;Matter of Swift & Companyand.Amalgamated Meat Cutters and Butcher 1Workmen of North America, Local No. 641, at al.,7 N. L. R. B. 269, aff'd. as mod.Swift & Company V. National Labor Relations Board,C. C. A. 4th, 106 F. (2d)87 ; Matter of C. C. A. Lund CompanyandNovelty WorkersUnion,etc.,6 N. L. R. 'B. 423; aff'd. as mod:National Labor Relations Board v. Christian A.'Lund, etc.,103 F. (2d) 815;Matter of The Cudahy Packing ConipanyandPackinghouseWorkers, etc.,5N. L' R. B. 472, aff'd. as mod.,The Cudahy Packing Company v. NationalLabor Relations Board, et al.,102 F. (2d)Company (D & B Division)andSteelWorkers Organizing,Committee,11 N. L.R. B. 79;Matter of M. Lowenstein & Sons, Inc., and Bookkeepers'. Stenographers' and Accountants'Union,' LocalNo.16,United Office. and Professional Workers of America, C. 1. 0. etal.,6 N. L. R. B. 216;Matter of The Serrick CorporationandInternational Union, UnitedAutomobile Workers of America, Local No. 459,8 N. L. P. B. 621;Matter of TennesseeCopper Companyand A. F.of L. Federal Union No. 21164,9 N. L. R. B. 11.7;Matter ofBaer ifWilde Company and Swank Products ' Inc.andInternationalWorkers Union,Local 18,9 N. L. R. B. 420;Matter of T. W. HeplerandInternational Ladies' GarmentWorkers Union, 7 N.L. R. B. 255;Matter of Central Truck Lines,,Inc.andBrotherhoodof Teamsters, Chauffeurs, Stablemen and Helpers of America,3N. L. R. P.. 317. It isundisputed that the supervisors or foremen above mentioned possessed distinct super-visory responsibilties, such as laying out, directing, and inspecting work, transmittingorders to employees, and maintaining discipline.Likewise, employees regarded them astheir overseers.'''23There is evidence in' the record, however, and we find, that practically all of theemployees whom.the respondent designates as supervisors in its brief, and who were active,as above related, on beh'alf'of the Association, do have the power to'hire 'and discharge',or the right' to make recormricndations'tiierefor' which are usually followed by the respond-ent.As above stated, however, this is not determinative. 372-DECISIONS OF NATIONAL LABOR RELATIONS I30ARDcerning whose authority to bind the respondent no question is raised,plainly pointed out the respondent's anti-union policy which the,supervisory employees followed.24We have mentioned that the solicitation of employees to becomemembers of the Association often occurred during working hours andon company property.Our decision in this case, however, is notbased upon or influenced bythis fact.The respondent's rules did notforbid solicitation by anyone for membership in any labor organiza-tion.Indeed, there is evidence, and we find, that solicitation for theUnion likewise occurred during working hours and on company prop-erty.Moreover, two of the union solicitors, Hearn and Thomas, wereemployees of a supervisory status. If the treatment accorded twolabor organizations is equal, the treatment accorded to one cannot becondemned or condoned any more than the treatment accorded to itsrival.In this case, however, circumstances appeared which visiblyaffected any picture of impartiality on the part of the respondent.These circumstances have already been enumerated in part.Prac-tically all of the respondent's supervisors and foremen with the ex-ception of Hearn: and- Thomas, .engaged in : conduct,. solicitation orotherwise, on behalf of the Association.What is more important,however, is that the respondent lent support to and openly encouragedthe activities of those who favored the Association. It allied itselfwith the Association, and those who solicited on behalf of the Associa-tion did so with impunity.On the other hand, the respondent dis-avowed the activities of those supervisory employees who favored theUnion.This was done, not only by statements and conduct of Mayer,Wilson, Jtiquet; and:Lebeuf, which have already. been.-noted, but.wasrendered more effective and conclusive by the discriminatory dis-charges of Hearn; Thomas, and a liiunber of other' employees becauseof their union membership and activity."By such conduct, the re-spondent interfered with the freedom of the employees in choosingtheir representative.That employees realized which organizationthe respondent itself supported is shown by the following testimonyof an employee :Q. (By counsel for the respondent.)How did you know, ifyour did not discuss labor questions with him, what he meant bygetting on the "right side"?24Matter of Heller Brothers Company of NewcomerstownandInternational Brotherhoodof Blacksmiths,Drop Forgers,and Helpers,7 N.L. R. B. 646;Matter of Swift & CompanyandUnited AutomobileWorkers of America, Local No.265,et al., 7 N. L. R. B. 287';Matter of Emsco Derrick&Equipment Company(D & B Division)andSteelWorkersOrganizing Committee,11N.L.R.B.79:Matter of VirginiaFerry CorporationandMasters,Mates and Pilots of America,No. 9 et al.,8 N. L. R.B. 730, aff'd.as mod.Virginia Ferry Corporation v. National Labor Relations Board,101 F. (2d) 103.21 See SubsectionC, infra. JEFFERSON LANE OIL COMPANY,INCORPORATED373A.Well that is what everybody out there called the "rightside," is that Independent Protective Association; if you are noton that side, you are on the wrong side.Q. In other words, it is generally discussed out there that thatis the right side, the Independent Protective Association?A."By all of those that belonged to .it;. yes, sir.The respondent urged at the hearing that it had already disestab-lished the Association and disaffirmed the contract of November 15,1937, consummated with it. It was stated by counsel for the re-spondent, and denied by counsel for the Board, that in April 1938, aspart of a compromise, the respondent agreed to disestablish the Asso-ciation and disaffirm the contract.However, neither counsel testifiedand there is no competent evidence in the record from which we canconclude that the respondent did, in fact, withdraw recognition fromand disestablish the Association, and cease giving effect to the con-tract of November 15, 1937.We cannot, therefore, uphold the re-spondent's contention.We find that the respondent has dominated and interfered withthe formation and administration of the Association, and has con-tributed support to it, and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.C. The lay-offs and dischargesThe complaint herein alleged that the respondent discharged andrefused to ,reinstate 51 named employees for the reason that theyjoined and assisted the Union and engaged in concerted activities forthe ptirpose``df collective bargaining and'other,nintnal aid and protec-tion.The respondent admits the dismissals, but asserts that 11 em-ployees were discharged for cause, and 40 employees were laid offbecause "it did not need the total number of men then employed toefficiently continue its operations ..."These defenses will subse-quently be considered.26n The respondent also insists that aside from the reduction In work at the plant, thelay-offs and discharges were in addition necessitated by a retrenchment program.Forthe purpose of proving a straitened financial condition, the respondent offered evidence toshow' thatit:hadmade'loans'to'carry on its operations;that-dividends on Its cumulativepreferred stock were unpaid ; and that it had to forego the taking of a discount onpurchases not paid in time. It also introduced into evidence an exhibit showing a listof accounts receivable,accounts payable, and cash in bank.We find that the lay-offs,discharges,and refusals to reinstate were not in any waymotivated by, and did not occur as a consequence of, the respondent's retrenchment pro-gram.The money which the respondent had borrowed,and the dividends which accumu-lated,occurred earlier during a transitional period of reorganization when the respondentwas contracting its business activities in Louisiana,and expanding its operations in Texas,before shipments of sulphur had actually begun and income derived therefrom received.The purchases on which discount was not availed of by the respondent were a small 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent further asserts that on November 1, 1937, the pay-roll date preceding the dismissals, about 195 of the respondent's 207employees were members of the Union, and that in the dismissal ofemployees, union members must necessarily have been affected; fur-ther, that it had no knowledge at the time of the lay-off s and dis-charges, that any of the dismissed employees were union members.The respondent's contentions in these respects are not sustained bythe record.Apart from the fact that the Union did not have thenumber of members the respondent claimed it had, the manner inwhich the dismissals occurred, as will hereafter be related, showed amarked preference for Association members and a deliberate plan,to oust union members.As for the respondent's knowledge of itsemployees' labor affiliations, the record shows that practically everyemployee who was laid off or discharged by the respondent wasapproached by one or more of the respondent's supervisory employeesand his affiliation with and sympathy for the Union or the Asso-ciation discussed.In addition, meetings of the colored division 27 ofthe Association were attended by Prell, who was thus fully apprisednot only of what occurred at the meetings, but of the employees whoattended as well.Prell testified that his attendance was promptedby his desire to help the members "get in line." Furthermore, wehave noted that the respondent on several occasions sought out em-ployees to inform it of the union affiliations of its employees. In-deed,Wilson admitted to Barry that he had "received reports" thathe (Barry) was a member of the Union. The record thus revealsthe respondent's knowledge of the labor organization affiliations ofthe employees.We shall now consider the respondent's contention that a reduc-tion in work was responsible for the lay-offs of the 40 employeesabove mentioned.Percentage of the respondent's total purchases.The exhibit,though obviously inadequate,did not of itself show a poor financial condition. It howed a total of cash in bank andaccounts receivable far greater than the total of accounts payable.Furthermore,wages of all employees were increased in October 1937,about a monthbefore the beginning of the lay-offs and discharges.Mayer testified that he had severalmonths prior to October advised Wilson that wages would be increased only "as soonas the Company was in a financial position"to do so.On January 22, 1938, the respond-ent's president directed a. communication to stockholders extolling the management forthe "Company's success" and the "favorable outlook which the future holds."Moreover,it is apparent that the respondent relaxed the rigidity of any retrenchment programwhen the respondent contemporaneously and subsequently hired other employees to re-place, in part,the employees who were laid off and discharged.This will be consideredlater in more detail.By our order in this case, subsequently set forth, we are not imposingupon the respondent any expenses, absent unfair labor practices, which it did not itselfundertake by its own action.27The Association had two divisions,one composed of the respondent's colored employeesand the other composed of the respondent's white employees. JEFFERSON LAKE OIL COMPANY, INCORPORATED.3751.Lay-offs and discharges for reasons other than "for cause"After having been originally engaged solely in oil production inLouisiana, the respondent, in 1936,, broadened the scope of its activi-ties to include the mining of sulphur in Texas. Preparations forconstructing a sulphur plant in Texas were commenced on Septem-ber 19, 1936.Full improvement of the property to be utilized andexploited by the respondent became necessary before production couldbegin.Much of this work was done by independent contractors,but a-considerable amount was performed by employees of therespondent.As a consequence, the respondent had in its employ anumber of employees who were not engaged in the actual productionof sulphur.Although construction of the plant was completed inApril 1937, and mining for sulphur began in May 1937, the respond-ent found it necessary to continue the services of many of theseemployees.On September 2, 1937, Mayer wrote to Wilson,inter alia,as fol-lows : ". . . for the present, I would request that you eliminate alllabor in and around the yard for the purpose of improving theproperty. . . . In other words, limit your activities to those opera-tions which are directly connected with the production of sulphurand abstain from any improvements or embellishments."Wilsonreplied by letter on September 22, that "all the suggestions you madehad already been carried out."The respondent had in the mean-time decreased the number of employees on its pay roll from 233 onAugust 31, to 206 on September 16.21 . This apparently was therespondent's initial effort to eliminate the services of those employeeswho were engaged, in work not directly connected with sulphurproduction. .On November 1, 1937, the i:espondent had in its employ 207 em-ployees.The respondent insists that on about November 11, furtherextraneous. work had been completed, and further reduction in per-sonnel was in order.Wilson testified that despite the reduction inforce which had already been effected, it was not until the first partof.November that the , respondent was "generally catching upthe odds and ends . . . were pretty well caught up, they got every-thing in ..pretty tip-top shape, so it was a question ofevery-day operation."He further testified that about October 15,1937, the employees were "getting to the point where they were un-necessary" and that he "knew there was a lay-off ahead."We creditthis testimony.In accordance with Wilson's testimony, and otherevidence in the record, we find that a portion of the work not directly2sThe numberof therespondent's employees set forththroughoutthis decision does notinclude office employees.247888-40-col. ]6=-25 376DECISIONSOF NATIONALLABOR RELATIONS BOARDconnected with sulphur production had been completed about Novem-ber 11, and that therefore there were a ;lumber of employees whoseservices the respondent no longer required. In making this findingwe are persuaded by the fact that on January 16, 1938, and there-after, the respondent stabilized the number of employees at 179, andwe are not unmindful of the numerous adjustments, many of themunforeseen, which are necessitated by business undergoing reorgani-zation and beginning a new venture.The respondent dismissed 40 employees between November 10 and15, inclusive.Many of these employees, when dismissed, were toldthat the respondent was "reducing forces."However, a great num-ber of them, during the month preceding the termination of theiremployment, had been warned by supervisors and foremen that theywould be discharged or laid off if they did not join the Associationor withdraw from the Union.We have considered such remarksunder Section III A andB, supra.We shall have occasion to referto them again when discussing individual lay-offs and discharges.In the hire and dismissal of employees, the respondent followedno rules of seniority.Decisions were purportedly based upon ability.The respondent hired colored employees as common laborers.Theirwork was of a, different character than the work for which therespondent hired white employees, and the wages they received weresmaller.For reasons hereafter apparent, the two types of work,and the employees who performed each, . must be consideredseparately.a.Discrimination of employees other than "common laborers"The employment of 22 employees who were hired by the respond-ent for work not classified as common labor was terminated betweenNovember 10 and November 15, 1937, inclusive.Their names appearon Appendix A herein.29Practically all of these employees wereemployed, at least a part of the time,30 in the field.31The respond-ent concedes their efficiency and in individual cases expressedparticular satisfaction with their work.Beginning on October 24,1937, and extending through November 24, 1937, covering a period21For reasons hereinafter stated, Appendix A excludes the names of R. N. Brady, HarrySkotnik, Joe Skotnik, Frank Skotnik, and G. E. Thomas,who were released betweenNovember 10 and November 15, and includes the name of R. V. Ward, released priorthereto.80There were 12 employees in Hearn's gang, for example,who also had duties in thepower plant.31 The respondent's operations are divided into two main categories:(1) field operations,which embraced employees employed in the carpenter shop,garage,sulphur stations, vat,shipping department,pipe-line gang, well drilling,salvage, and rig-building crews, ware-house,and general field traffic;and (2)other operations,which embraced employeesemployed in the machine and blacksmith shops, powerhouse, and electrical department. JEFFERSONLAKE OIL COMPANY,INCORPORATED37.7during which the above 22 employees were dismissed, the respondenthired 11 new employees.Two others were hired on December 11and 17,The names of these employees, some of whom previouslyhad been employed by the respondent, were set forth on an exhibitintroduced in evidence as "white men recently employed,"32and are.set forth in Appendix D herein.None of the new employees whowere then in the respondent's employ were dismissed in Novemberwhen the discharges above mentioned occurred.At least 11 of the 13new employees were members of the Association,33 some joining theAssociation before beginning to work for the respondent.In response to a question as to why the respondent hired new em-ployees while discharging employees already in its employ, Wilsonstated that the respondent "had too many men in the field and notenough inthe machineshop, and the fellows in the field were. not usedto working in the machine shop."However, the evidence shows, and.we find, that nine of the new employees were used for work in the%field.34Only one of the new employees devoted his time exclusivelyto the machine shop,85 andthe other three divided their time betweenthe machine shop, blacksmith shop, and power plant.3'From the record, we find that the employees discharged by therespondent were qualified to do the work for which the 13 new em-ployees Were hired.For example, new employees were hired forwork as night watchmen, truck drivers, mechanics, workers in themachine shop, power plant, blacksmith shop, pipe-line gang, rig-building crew, and salvage crew.As we shall later observe whendiscussing individual cases of employees discharged, much of thisWork had been previously performed by the old employees,and noneof it could not havebeenadequately undertaken by them.Bell, whowas inactive 'charge of sulphur production, admitted that althoughthe new staff was efficient, he "wouldn't say theywere any moreefficient" than the staff which he previously had.We now consider individually the cases of allegeddiscrimination.G. E. Thomas.Thomas was hired by the respondent on April 6,1937.He was employedfirst as amechanic in the garage,subse-quently transferred to the field as anassistantyardforeman, andThis exhibit contained a list of 20 employees.Six of them,-though classified as"recently employed,"were hired by the respondent prior to October 15, 1937, before the.respondent became awarethat a Jay-offwas forthcoming.A seventh,althoughrehiredlater, had been absent due to Illness.They are therefore not considered in this decision.11The record does not show the affiliation of the other two employees.3AThese employees were Edwin Johnson, W.W. Arnold, W.H. Lavender,W. S. Jones,.E. A. West,J.M. Schwebel,J.D. Sloan, F.L. Franck, J.D. Marshall.v This employee was Henry Hudec.se These employees were D. S. Morphew,H. F. West, and Erven Leblanc.Wilson himselfadmitted that the new employees did notwork In themachine shop,but that,"two ofthem were employed in the machine shop, (and)one of them in the power plant to sub-stitute for a man who did go in the machine shop." 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinally, in the latter part of May 1937, promoted to yard foremanwhere he continued until his discharge on November 11.His dutiesas yard foreman consisted of supervising or "bossing" a group of6 to 63 negro laborers, servicing and supplying equipment to thevarious departments in the field, and taking care of general fieldtraffic.Thomas joined the Union on October 8, and was later electedvice president.On October 8, 1937, as previously set forth under Section III, A,,supra,Jaquet and Bell queried Thomas about the labor meeting tobe held that evening in Freeport.When Jaquet asked him to re-turn the -following morning with information of what took place,Thomas replied that the respondent paid "for the work I did onthe job, and that this meeting was an open meeting down there,..and if they wanted to know what went on down there, Isuggested that they go down themselves."On the morning of Octo-ber 9, when Thomas was recalled for questioning by the same persons,he remained unamenable.On October 20 Thomas was given a 50-per cent increase in wagesbecause of a favorable work record.At the same time Wilson urgedhim to exercise his influence to quiet the labor disturbance thenextant at the plant.About October 27 Bell detained Thomas to inquire whether hiswage increase was satisfactory and whether he was soliciting em-ployees to become members of the Union.Thomas replied that he hadjoined the Union, but had solicited no one. Bell then warned :"Thomas, you are a good man here and doing your work splendidly,,and I would like to keep you -here, but you are going to have to beawful careful."On November 11, 1937, Jaquet told Thomas to check in his equip-ment, that his work was satisfactory, but that the respondent wasconducting an "economical campaign," and that he and all but oneof the six employees then under his direct supervision were "slated"to be dismissed.All the employees in Thomas' crew, including theone who remained, were members of the Union.When Thomas was discharged, his duties were assumed by DeweyWilson.Wilson testified that in addition to taking over Thomas'work, Dewey Wilson supervised the sulphur operators, which Bellhad found it necessary to do himself while Thomas was employed.Bell testified that Dewey Wilson had undertaken the additionalwork, but that his job was similar to Thomas'.Although DeweyWilson stated that he worked around the sulphur station, he couldnot remember anything specific he had done, or when he had lastbeen there."The fact of the business (is)," he admitted, "I have nothad any trouble since I have been on the job; didn't have to do any- JEFFERSON LAKE OIL COMPANY, INCORPORATED379thing."Oscar Wilson, a sulphur-station operator over whom DeweyWilson allegedly had supervision, and a brother of Dewey Wilson,testified that Dewey Wilson had no supervisory authority over any-one in the sulphur station-that he had no knowledge of it and re-ceived no orders to that effect.Dewey Wilson had no previousexperience in "bossing" a gang of colored laborers.Originally amember of the Union, he later withdrew.He joined the Associationprevious to his promotion to the vacancy created by Thomas' dis-charge, and he became active in its behalf.We find that Thomas was superseded by Dewey Wilson; that theduties performed by each were identical ; and that in any event,Dewey Wilson was assigned to no task which Thomas was not like-wise qualified to perform.We find further that although there mayhave been a reduction in work about the plant, such reduction didnot affect the work which Thomas had been doing; that the job asgeneral foreman over common laborers later assumed by DeweyWilson remained intact and as vital to the respondent's business asbefore.In view of Thomas' satisfactory work record, his member-ship and activity in the Union, and the respondent's hostile attitudetoward the Union which it vented upon Thomas by threats andwarnings, we are convinced that Thomas would not have been dis-charged but for his union membership and activity.At the timeof the hearing, Thomas was unemployed.C.A. Hearn.Hearn was hired by the respondent on April 1,1937, as a maintenance foreman. Immediately preceding April 1, hehad been employed by an independent contractor installing boilersin the respondent's plant.He was under the supervision of Lebeufand any "watch" engineer who was in charge of a shift at the powerplant.His duties consisted of construction work on partially com-pleted structures, and maintenance work on all buildings about theplant, including the office, warehouse, blacksmith shop,machineshop, lime house, and power plant.We find that Hearn did workgenerally associated with the operations carri•d on in the machineshop.37Hearn supervised from 15 to 30 employees.When firstemployed, he earned 60 cents an hour; his wages were increased to70 cents in September, and 77 cents in October.Hearn joined the Union on October 6, 1937, and was a member ofits board of trustees.On October 9 Lebeuf questioned Hearn abouthis union membership and the labor meeting the previous evening.87Hearn was under the immediate supervision of Lebeuf,who was in charge of themachine shop.He testified that his maintenance work covered all buildings,includingthe machine shop. In a letter to Mayer from Wilson, the latter wrote that the machineshop handles all repairs for all departments of the mine.The evidence is clear that suchwere among Hearn's duties. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDHearn replied that he had already joined the Union and that almostall of the respondent's employees had attended the labor meetingthe previous evening.Lebeuf stated that he was "in a positionwhere he couldn't talk very much about it."Previous to signing the"Employees' Group" contract, Hearn had been warned by Lebeufthat to refuse. might ,cost him his job.Thereafter, he was impor-tuned to join the Association, "line up" the respondent's employees,and individually to present a list of employee grievances to the re-spondent.Hearn replied to the latter suggestion that he had alreadydelegated such authority to the Union.He did not join the Associa-tion nor is there any suggestion in the record that he attempted toinfluence others to do so.On November 11 Hearn and 10 employees under his supervision"were dismissed.Lebeuf stated to him at this time that all were goodworkers, but that the respondent was "on a little economical pro-gram, and they saw fit to lay a bunch of you men off."When Hearnchallenged the reason for his discharge, and protested that "you(Lebeuf) have been telling me for a month that if I didn't get outof this union (the Union) and get into the company union (the As-sociation) I would be laid off," Lebeuf nodded his head affirmatively.Hearn testified that the following morning Lebeuf stated that "hedidn't much blame us" when told that charges of unfair labor prac-'tices might be filed against the respondent.Lebeuf, although statingthat he retained men in the respondent's employ upon a basis of theirability, testified that he did not remember the conversations he hadwith Hearn concerning his discharge, and did not deny that theseincidents, as well as other incidents attributed to him, occurred asalleged.Wilson Waguespeck, an employee, testified that after Hearn wasdischarged, Bischoff stated to him : "If some of the boys around thisplant don't get.right, they are going to get it too. I have cautionedCharlie Hearn and his gang. I have cautioned them to get on theright side or it would not have happened.They would not do it andthere you are:"Bischoff did not deny having made the statementtoWaguespeck although he testified that he did not talk to any oneabout labor organizations.Still another employee, however, testi-fied to Bischoff's solicitation on behalf of the Association.We findthat Bischoff made the statement attributed to him by Waguespeck.Of the four employees in Hearn's gang retained by the respondent,three were Union members.A fourth, not a member, had been 3days in the respondent's employ.All later became members of theAssociation, the three Union members having withdrawn from theUnion. JEFFERSON LAKE OIL COMPANY, INCORPORATED381Lebeuf testified that the work for which Hearn was responsiblehad been consolidated with the machine shop under Bischoff's super-vision and was carried on by four employees.Lebeuf's testimonyin this regard is without contradiction.These four employeesworked in the power plant and machine shop. Two of them werehired on November 6, and a third, Henry Hudec, on November 20.Hudec, previously had been employed by the respondent.When heleft in June 1937, Wilson promised him a job on his return- "if therewill be an opening here. . ."Wilson testified that although Hudecwas alsoa burner and welder, he otherwise' "may be doing" whatHearn did at the power plant.Hudec joined the Association 2 or 3days before he returned to work.His duties at first consisted of air-compressor installation and completion of air lines in one of thebuildings.It was not until 2 or 3 weeks later that Hudec devotedfull time to the machine shop.At the time of the hearing, Hearnwas unemployed.0. J. Stoutess, Elvest Pelletier.Stoutes and Pelletier were em-ployees in Hearn's gang who were discharged on November 11,together with Hearn.Both were members of the Union, havingjoined on October 6 and 8 respectively.Stoutes had been in the respondent's employ since 1933, havingworked for the respondent while it was carrying on oil operationsin Louisiana, and with the exception of two' interruptions in theinterim when he'quit the respondent's employ, worked continuouslyuntil his discharge.His work for ' the respondent in Texas beganon-April 5, 1937. In Louisiana and in Texas he was employed as atinsmith, insulator, and carpenter.In April 1937 he was earning55 cents an hour.On October 16, he was given a raise of 11 cents-more, than the usual 10-percent wage increase given to other em-ployees-when he signed the "Employees' Group" contract.On October 10 Lebeuf, in discussing unionization at the plant,told Stoutes that "if you boys don't. get right, there is going to bea change."Again on November 5, in referring to certain conver-sations Stoutes had with other workmen, Lebeuf warned : "Stoutes,if you like your God damn job, keep your God damn mouth. shut.88After his discharge, Stoutes applied for work at an adjacent sul-phur company and was asked for a recommendation from the re-spondent.Lebeuf refused to give Stoutes it written recommendation,89we previously have had occasion to consider Lebeuf's general denial to these state-ments, and we found,under all the circumstances, that he made such statements as alleged.In so far as the findings previously made are applicable to the discussion of the lay-offsand discharges presently being considered in this section,whether they concerned Lebeufor any other person employed by the respondent,they will be here considered without againsetting forth all the evidence upon which the finding was finally made. Thus, for example,we are not here setting forth.Lebeuf's denial, since it has already been considered, and afinding already made in regard to it. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut promised to recommend him over the telephone.The prospectiveemployer called Lebeuf, and upon conclusion of the conversation, toldStoutes: "Well, I can put you on the job, but first do you think itis right for a man to run a job or the officials of the company?"Hetold Stoutes that if he withdrew from the Union he could-go towork.Stoutes previously had said nothing to him concerning hisunion membership.Stoutes testified that he did not accept employ-ment because it would have meant withdrawal from the Union.Weconclude that Lebeuf informed the prospective employer of Stoutes'union membership and of the alleged labor difficulties with the Union.Pelletier was hired in February 1.937.While in Hearn's gang, hewas generally used in the power plant.He started at a wage of 25cents an hour but was earning 44 cents an hour when discharged.We have earlier referred to statements made to him on October 16by both Lebeuf and Bischoff ; by the former, Pelletier was warned"to get on the right side of the fence"; by the latter, he was remindedthat he was "working for this company; not against it."Pelletierremained in the Union.. At the time of the hearing, Stoutes andPelletier were unemployed.J.H. Goolsby.Goolsby started to work for the respondent inMarch 1937, and with the exception of a single lay-off, worked con-tinuously until his discharge on November 11.At the time of hisdischarge, he was employed in the salvage crew under Bernard Pat-ton.Prior thereto, he had worked in the machine shop, pipe-linegang, and rig-building crew.He had received two wage. increasesfrom the respondent, from 40 cents to 55 cents to. 61 cents hourly.Goolsby joined the Union on October 9.He affiliated' with'''the`Association on October 20 when Ebarb told hini that otherwise therewould be a "lay-off coming."He retained his membership in theUnion, however, paid no Association dues, and attended but one ofits numerous meetings.On November 11 Bell told Goolsby that the respondent was reduc-ing its forces, and discharged him over his protest that he was theoldest employee in the crew in point of service with the respondent.Bell testified that the respondent eliminated the functions of thesalvage crew and transferred its employees to other work.As willsubsequently be. more fully considered, five employees in the pipe-line gang were, released at this time.Anding, foreman of the pipe-line gang, was given sole authority to select the employees from thediscontinued salvage crew in order to replenish his own crew.Although the professed basis for. selection was efficiency and ability,Goolsby was not transferred, although ranking in seniority, experi-enced in pipe-line work, and possessed of a satisfactory work record.Goolsby was also experienced in the machine shop and the respondent JEFFERSON LAKE OIL COMPANY, INCORPORATED383admittedly needed employees experienced in that type of work.Thethree employees who were retained by the respondent from the sal-vage crew resigned from the Union, to which' they belonged, andbecame members of the Association.At the time of the hearing,Goolsby was unemployed.Edwin Dore.Dore had been in the respondent's employ since1933, although not continuously.He worked as a pipe-line worker,rig builder, and driller's- helper.In the latter capacity he earned76 cents hourly, in the other capacities, 61 cents.Dore joined the Union on October 6.Thereafter he was cautionedby both Perkins and Ebarb that unless he joined the Association andattended its meetings, he would be discharged.Dore did not jointhe Association.On November 11 Dore was discharged. He was replaced byPatton, ex-foreman of the salvage crew.Bell testified that Pattonwas an extra driller and that Dore had no such experience.How-ever,Dore was familiar with rig building and pipe-line work, andwas not transferred to such work, notwithstanding the apparent needfor such help.It appears that Dore was the only driller's helper who was dis-missed.There is no evidence as to the union affiliation of otheremployees in a capacity similar to his.At the time of the hearing,Dore was unemployed.J.K. Helton, J. E. Brooks, Haywood Watson, H. T. Britt, 0. 0.Evans.All of these employees except Evans, who devoted his timeexclusively to work in the pipe-line gang under Anding, dividedtheir time between duties in the pipe-line gang and duties with therespondent elsewhere in the field.Thus Helton and Brooks werealso vat men, Watson a line walker, and Britt a rig builder.Prac-tically all, however, in addition to the `above work on which theywere employed at the time of their discharges, had worked in othercapacities in the field.All were members of the Union, having joinedon October 6 and 8, 1937.Helton was hired by the respondent on February 4, 1937.He wasearning 65 cents an hour at the time of his discharge on November 11,having received two increases during his tenure.On October 16, hewas solicited by Ebarb to join the Association, and on October 20,he was given an Association card by Anding and told to sign if hedesired to continue his employment.Helton refused in both in-stances.On November 5, when Helton asked Anding why certainofficialswere present, Anding replied "they are seeing that you arelined up right."Brooks was hired by the respondent on February 1, 1937.Whenbe signed the "Employees' Group" contract on October 16, his wages 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere increased from 40 cents to 55 cents for vat work, and from50 cents to 65 cents for pipe-line work, which was more than theusual 10-per cent increase that the respondent granted to its em-ployees.He was later promoted to yard foreman over a group ofcommon laborers at a wage of 75 cents an hour, but he was removedfrom his work several days before his discharge on November 14.The cause for this removal is not disclosed in the record, although itappears that it was merely the result of the respondent's frequentinterchange and transfer of employees.As in the case of Helton, Brooks was similarly approached to jointhe Association.Although he refused when solicited by Ebarb, hejoined when urged by Anding. Brooks testified that immediatelypreceding the close of the workday on November 11, Anding askedhim to attend the Association meeting the following evening, andthat when he refused, Anding replied, "Okeh, you will go just likethe rest of them."Anding did not deny having made this statement.Other employees testified that Anding made like remarks to them asWe credit Brooks' testimony.On November 14 Anding told Brooksthat the respondent was cutting its force and that his services wereno longer, needed.'Watson commenced working for the respondent in January 1937at an hourly wage rate of 40 cents.. His wage was increased to 45cents, and again to 55 cents on October 16.Anding employed over-tures similar'to, those which he used on other employees under hissupervision to induceWatson to become an Association member.Watson signed after having first refused.He attended one meeting,and paid no dues.He was discharged on November 10.Britt began his employment with the respondent on July 1, 1937.On October 20, 1937, he was laid off. Shortly before November1,Arrington told him that before he returned to work he would firstBritt thereupon signeda membership card, and returned to work on November 1. Britt at-tended one meeting of the Association, but also attended Union meet-ings.He was discharged on November 12.At the time of his dis-charge, he was earning about $25 a week.From February to April 1937, Evans was employed in construct-ing the respondent's power plant. In May he was reemployed, andwith intermittent lay-offs, worked until he was discharged on No-vember 12. ' Evans worked in the power plant and rig-building crewprevious to working in the pipe-line gang.His earnings were 55cents hourly.One of Evans' lay-offs occurred on October 12.On October 10,Anding was overheard pointing out Evans to others as a union mein-39Evidence to this effect was presented by Gordan and Goolsby. JEFFERSON LAKE OIL COMPANY, INCORPORATED385ber.On October 20 Schwebel, a supervisor, told Evans that he(Schwebel) and Ebarb had been delegated by Wilson tosecure em-ployee memberships into the Association, and that if he joined theAssociation, he would be recalledsooner.Evans joined and re-turned to work on November 8. Evans testified that on November11,Anding, upon learning from him that he was a fully paid-upmember of the Union, stated to him that he was on the "wrong side,"that he should get on the "right side," and "do like the companywanted us to do."Anding denied this testimony, but in view of con-sistent testimony of similar import by many other employees, we can-not give credence to the denial.Helton, Brooks,Watson, Britt, and Evans were union members.Although several had joined the Association, under the circumstancesrelated above, they still retained their membership in the Union.The two employees who remained in the pipe-line crew after theywere discharged were members of the Association.The four otheremployees who were then transferred to the pipe-line crew, if theyalready had not done so, became members of the Association. It issignificant that Anding, active in the Association and vice presidentof the organization, was given the authority to retain the employeesthat he wished in his gang, even to selecting others from anothergroup.Of the six employees who finally composed the pipe-linegang, one had. been last hired on October 28, another on November2, and 'a third on November 4. They were employees classified as"recently hired" by the respondent.We also note the fact that of the employees who regularly com-.prised,the pipe-line gang, four were dismissed and their places takenby employees who were ordinarily occupied with other duties.Belltestified that employees were selected and retained on a basis ofability.There was no evidence, however, of any dissatisfactionwhatsoever with the work of the discharged employees and there isno evidence that the discharged employees were not fully as qualifiedas those employed in their stead.Moreover, Bell apparently badfollowed a policy of retaining employees for particular work whenthey were already regularly employed in such work .40At the time of the hearing, Brooks, Watson, and Evans wereunemployed, Britt was employed by Brazoria County at $3 a day,and Helton was renting a 15-acre farm on which he raised gardenproducts and corn.T. J. Gordan, H. S. Goolsby.Gordan was hired on January 14,1937, as a carpenter, and promoted to carpenter foreman on October 1."In the case of Dore, Patton replaced Dore as a driller's helper.Belltestified thatPatton wasa regular driller,and Dore was not, andthat he made it a practiceto placethe regulars first. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDPreviously he had been engaged in construction work on buildingsof the respondent.He was given a wage increase from 50 to 60 centsan hour on October 1, and on October 16 was given an additional in-crease to 75 cents.Gordan became a member of the Union about October 9. There-after Anding told him that the respondent would shut down and layoff its employees before it would recognize any union.On Novem-ber 10 Anding told him to join the Association and attend its meet-ings.When Gordan stated that he already belonged to the Union,and "it wouldn't look right to belong to two . . .," Anding addedthat if he did not he would be "walking around without a job."When Gordan was discharged on November 11, Jaquet told himthat the respondent was cutting down expenses, but that he was agood worker and would be recalled in not more than 2 or 3 days.In Wilson's letter to Mayer on September 22, he stated that the threecarpenters were "extremely busy" and that the respondent "willprobably have to continue with this number."At the time of hisdischarge, Gordan was in the midst of constructing a garage andcarpenter shop.The buildings were later completed by other em-ployees.Gordan had been assisted by H. N. Goolsby and JuliusFossil, who were members of both the Union and the Association.Goolsby was employed in the pipe-line gang under Anding fromApril 29, to November 5, 1937, when he was transferredto assistGordan in carpentry work.There he continued until his dischargeon November 11.He received 55 cents an hour as a pipe-line worker,and 60 cents an hour as a carpenter.Goolsby became a member of the Union on October 9. On Octo-ber 20 he also joined the Association when Anding, under whom hewas then employed, urged him and others to join the Associationin order to protect their jobs.Goolsby attended two Associationmeetings on , the two successive nights following his affiliation.Thereafter he did not attend.On November 10 Anding warned himthat since he was a member of the Association, he had better attenditsmeetings.41Goolsby refused, and on November 11 Bell dismissedhim with the explanation that the respondent was reducing person-nel.In December Anding told Goolsby that he was a good handand that he could be returned to work if he signed an Associationmembership card.Goolsby refused because of his union member-ship.At the time of the hearing, Gordan and Goolsby wereunemployed.Ed Lonis.Loris had been with the company since April 17, 1937,as a tractor driver.Previous to being employed by the respondent,he had 7 years experience driving tractors and working around drill-41 Similar statements were attributed to Anding by Gordan and Brooks. JEFFERSON LAKE OIL COMPANY,INCORPORATED387jug rigs.He started with the respondent at an hourly wage of 50cents,was later given an increase to 55 cents, and finally was in-creased to 65 cents when the "Employees' Group" contracts weresighed.Lonis became a; member of the Union on October 11. About aweek later, he became a member of the Association when Arringtonstated that such affiliation would be necessary to hold his job.Lonisattended two Association meetings and, according to Anding, wasselected on the bargaining committee of the Association.The extentof his activity on the committee, if any, is not disclosed.Lonisthereafter apparently became inactive, for throughout October, Ar-rington warned Louis that if he did not attend Association meetings,he would be discharged.Lonis testified that on November 11, after Arrington unsuccess-fully attempted during working hours to persuade him to attend anAssociation meeting, Arrington visited him at his home and stated:"Ed, I want to talk to you as a friend. I don't want to see you lose.your job.You are a good driver, the best I have ever had down,there.I want you to stay, but if you don't drop that A. F. of L. andcome and join this and go along with us, they are going to fire you.I know what I am talking about." Lonis remained adamant. Ar-rington did not deny the visit, but testified that he simply stated,"Well, Ed, I would like to see you come back to another meeting."When Lonis refused, he testified further, he simply bade him good-night and departed.Lonis was discharged on the following day.We find in accordance with Lonis' testimony. Several days laterArrington took occasion to remark to another employee that if he didnot attend Association meetings, he would "go like Mr. Lonis did."The respondent had in its employ, previous to Lonis' discharge,nine tractor drivers.But four were retained, one of whom was arelief man.All four were members of the Association.At the time of the hearing, Lonis worked part of the time in asmall grocery store which was owned and operated by his wife..Woodrow Hash,aw.Hashaw was hired on September 15, 1937,and discharged on November 15.He was employed as a blastinghelper, earning 55 cents an hour.He became a member of theUnion on October 8, and of the Association on October 16, whenArrington counseled that if he did not do so, he might be discharged.He attended but one meeting of the Association, however, and paidno dues to the organization.Three employees doing similar workwho were members of the Association were retained by the respond-ent.At the time of the hearing, Hashaw was temporarily em-ployed by another company.Oliver Romero.Romero worked for the respondent in Louisianafrom 1934 to 1936, and was then transferred to the respondent's Texas 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant.He was employed as an electrician helper.At the time ofhis discharge on November 11, he was earning 70 cents an hour, hav-ing received in the interim, two 10-cent hourly increasesin wages.Romero joined the Union on October 8, 1937.On November 4,when Lebeuf overheard Romero discussing labor organizations withanother employee, and upon inquiry, learned that he was a memberof the Union, Lebeuf declared that if the Union "pulled through,"Romero would probably lose his job.On November 11, Romero'sforeman,who observedWilson,Lebeuf, and Jaquet about thepremises, counseled Romero that they were not "walking around-here for nothing.The axe is going to fall today. I don't meanyou are going to be laid off, but I believe it is the right time to geton the other side if you like your job."Romero was discharged byLebeuf the same day.He had not become a member of the Associa-tion.The respondent retained in its employ as an electrician helperone Pete Matukas, who likewise was a union member.At the timeof the hearing, Romero was unemployed..Fred Duval.Duval had been employed by the respondent as atruck driver since January 3, 1937.At the time of his discharge onNovember 12, he was earning 50 cents an hour, havingbeen earliergivena 10-cent hourly increase in pay.Duval joined the Union on October 8.On October 10 Arringtonquestioned him about his membership and stated that if the Unionsuccessfully organized the respondent's employees, a shut-down wouldresult.Duval testified that on October 17 Arrington again approachedhim with an Association membership card and stated, "You bettergo on and sign, or you- might lose your job out here."Arrington de-nied this testimony specifically.In the light of other evidence re-flectingupon Arrington's union activities, we cannot credit his denial.Duval joined the Association on October 17.After he joined theAssociation, Duval became inactive and attended but one of its meet-ingsprevious to his discharge.On November 5 Grace told him "'itwas his job if he didn't sign an Association membership card."OnNovember '12 Duval was discharged.The truck. previously driven byhim was parked, and used only when a particular demand for itarose.42 ,In the first part of December, after having refused on another oc-casion, Duvalreafl'iliated with the Association and paid his dues, be-cause,he testified, Arrington assured him that it was only throughsuch course that he could return to work.He was not, however, re-employed.At the time of the hearing, Duval was unemployed.*'Duval testified that his truck was continued in use after his discharge, and wasregularly driven by other employees.Arrington and Wilson,however, denied this. JEFFERSON LAKE OIL COMPANY,INCORPORATED389Cleomere Leleux.Leleux had been first employed by the respond-ent in Louisiana in the machine shop and blacksmith shop.He wasreemployed by the respondent on June 14, 1937, first as a worker inthe repair gang, and subsequently as a fireman on a sulphur-loadingmachine, with a view to making him an operator as soon as he learnedthe trade.He earned 61 cents an hour.When he left the respond-ent's employ in Louisiana, he was given a letter of recommendation topotential employers.Leleux joined the Union on October 8,'1937.A few days later,Prell .approached him and stated that he thought it was "best" to signan Association membership card, and "cooperate" with the respondent,but Leleux refused.Leleux joined the Association on October 16,however, when A. Landry, an employee who later replaced him, issuedAssociation membership cards and warned that the employees "hadbetter get right or else."Leleux paid no Association dues and at-tended no meetings.On November 15 the respondent discontinued the use of the con-veyor on. which Leleilx was working and discharged him.The hoistoperator was transferred to a second conveyor as a fireman, replacingOdet Leblanc, an Association member, who was in turn transferred tofield employment.Thereafter, the respondent apparently againplaced two hoists in operation, for Leblanc was returned to his formerposition as fireman, and Landry took over Leleux's former post.Landry had been previously employed by the respondent in Loui-siana as a hoist operator.The respondent introduced evidence toshow that in addition to his work as a fireman, Landry was also ableto construct railroad spurs which were constantly being relocated onthe premises, and could act as a relief operator if the necessity arose.At the time of the hearing, Leleux was unemployed.R. V. Ward.With the exception of a single lay-off in June, Wardhad been in the respondent's employ since March 1, 1937, as a line-walker and worker in the pipe-line gang. Shortly before his lay-offon October 12, 1937, his wages had been increased from 40 cents to 50cents an hour.Ward became a member of the Union on October 9,1937.AlthoughWard testified that he did not tell Anding that he was a member ofthe Union until after his lay-off, further testimony showed that onOctober 10, 2 days before his lay-off, Anding referred to him as aunion member.After Ward had been laid off, Anding stated to himthat in order to return to work, he would first have to become amember of the Association.Ward refused, and was not thereafterrecalled for work.Other employees who were not members of the Union were laid offat the same time as Ward. Some of them, however, were thereafter 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDreemployed. - Those reemployed were members of the Association.We believe the evidence affords insufficient basis for a finding thatWard was laid off because of his union membership or activity. Itappears, however, that when work became available, he was. not givenconsideration for reinstatement because of his refusal to withdrawfrom the Union and become a. member of the Association.The impo-sition of this illegal condition precedent to reemployment relievedWard of making formal application for reinstatement.43Since hislay-off Ward has not been regularly employed.b.Conclusions with respect to discrimination of employees other than"common laborers"The respondent has urged that the dismissals of the employeeslisted in Appendix A, whose individual cases we have just considered,was necessitated by a reduction in available work.We have foundthat on about November 1, 1937, the respondent was beginning tocomplete work not necessary to the actual production 'of sulphur, anddecided, about 2 weeks previous thereto, that a reduction in the numberof its employees was inevitable.We have found also that after suchdecision had been made the respondent hired, and continued to hireafter November 15 when the discharges were completed, new employeesfor work which was substantially identical to that performed by oldemployees, or which they were qualified properly to perform.Theconclusion is inescapable that although the amount of work at thistime may have decreased, it had not, as respondent contends, declinedto such an extent as to require. the dismissal of 21 employees.Other-wise no occasion would have been presented for an increase in therespondent's staffof 13 new employees.Where work had lessenedto the extent that the elimination of eight employees was proper, 21employees were eliminated.44Under such circumstances, particularlywhen old employees are satisfactory workers, as they were here, thedischarge of old employees and the practically contemporaneous hiringof new employees to do the same or similar work,. as was done here,raises a strong inference that the discharges were discriminatory.43Matter of Carlisle Lumber CompanyandLumber&Sawmill lVorkcrs' Union, Local2511,Onalaska,Washington,and Associated EmployeesofOnalaska,Inc., Intervenor,2 N. L. it. B. 248,National Labor Relations Board v. Carlisle LumberCo.,94 F. (2d) 138,cert.den. 304 U. S. 575;Matter of The Grace CompanyandUnited Garment Workersof America, Local No. 47,7 N. L. R. B. 766;Matter of Jacob A. Hunkele tradingasTri-State Towel Service of the Independent Towel Supply CompanyandLocalNo./i0UnitedLaundry Workers Union, et al., 7 N. L.R. B. 1276.4EWe have found that although there was a reduction in work about the respondent'splant, it in no way concerned the work which had been performed by Thomas.His jobcontinued without diminution, and was taken over,in toto,by Dewey Wilson.Therespondent's defense of work reduction is equally inapplicable in Thomas' case. In arriv-ing at these results, we have included the cases of the Skotniks and Brady, who werereleased along with the others at this time, but with respect to whom unfair labor practicecharges are dismissed. JEFFERSON LAKE OIL COMPANY, INCORPORATED391Viewed in ,the light of the respondent's manifest hostility toward theUnion and its members, it is apparent that the respondent sought torid itself of those employees who had become union sympathizers,while at the same time replenishing its personnel with employees whowere not in its employ at the height of union activity and who, in itsopinion, were untainted by union influence. Indeed, some of the newemployees had joined -the Association even before being hired by therespondent.We conclude that the respondent in discharging andrefusing to reinstate the employees listed in Appendix A, was guidedby anti-union bias.The dismissals herein were referred to by the respondent both aslay-offs and discharges.Many employees were told that they werelaid off.However, all the parties to the proceeding, including therespondent, frequently referred to these dismissals, not as lay-offs,but as discharges.Many of the employees testifying considered thatthey were discharged.The evidence indicates, particularly in viewof a permanent reduction in available work at the respondent's plant,the need for fewer employees and the desire of the respondent to riditself of union members, that these employees were discharged, notmerely laid off.We find accordingly. In any event, however,whether the employees were laid off or discharged is immaterial, sinceeither, under the circumstances, is discriminatory.46We find that by discharging and refusing to reinstate Thomas andthe employees listed in Appendix A,46 the respondent has discriminatedagainst its employees with respect to hire and tenure of employment,thereby discouraging membership in the Union, encouraging mem-bership in the Association, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7.of the Act.c.Discrimination against employees working as "common laborers"Between November 11 and November 14, 1937, inclusive, the respond-ent laid off 17 employees who were employed as common laborers, allbut one of whom worked in the field. These employeesare namedin Appendix B herein.The respondent likewise contends that theirlay-offs were due to a decline in available work. It does not contendthat their work was unsatisfactory.The respondent paid theseworkers 30 cents an hour.All who had been in the respondent's45Matterof Precision Castings Company, Inc.andIronMolders Union of North America,Local80.8 N.L. R. B. 879.46Brady and the Slotniksdid not testify.All were underHearn's supervision at thetime of Hearn's discharge.Brady waslater reemployed by the respondent.Other thanthe generalfactssurroundingthe lay-offs and dischargesofHearn and the employees:n his gang,no evidence bearing uponthe termination of their employmentwas presented.Under the circumstances, the charge of unfair labor practices in so far as it relates to theSkotniksand Brady will be dismissed.247383-40-vol. 10--26 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy when the "Employees' Group" contracts were signed receivedwage increases of 10 per cent.Between December 9, 1937, and January 15, 1938, inclusive, therespondent hired for common labor 22 new employees, many of whomhad been previously in the respondent's employ.None, however,whom the respondent laid off in November were called back by therespondent for reemployment.The work for which the new em-ployees were hired was substantially similar to the work performedby the employees in the November lay-off, and was work for whichthe latter were adequately qualified.The new employees were hired through James Randon, office boy.Whenever the need for common labor arose, the respondent directedBandon to secure them.47Randon selected them from a reservoirof employees who were ever ready to come to work at the respond-ent's call.Itwas not the respondent's practice to require thesepersons themselves to apply at the respondent's plant for work.Theworkers thus remained at home awaiting calls for employment.When Randon commenced hiring employees, Sandy Bryant, anemployee who had been laid off in November, observed him in theneighborhood and asked if the "respondent needed any more hands."Randon replied that the respondent "wanted some more men outin the field ... but they didn't want no union men-they were nothiring no union men."Randon testified that. he did not call back theemployees who were laid off in November because he thought "theymight feel that by getting them, that they would have to join it,(the Association) and they would hold me responsible."Only oneof the employees whom Randon selected was a member of the Union.He was not, however, one of those who were laid off in November.Randon, who joined the Union in the forepart of October 1937, laterwithdrew from that organization and became a member of the Asso-ciation in the early part of November 1937.He was active in solicit-,ing employees to affiliate with the Association.We now. consider individually the employees who were laid off.James Chandler, Osby Johnson, Malachi Jammer, Samiuel Alston,JeffersonWoodward.These men were employees under Thomas'supervision.All but Johnson started to work for the respondentin February 1937, and with the exception of Woodward, who wasthrice laid off during the interim, worked continuously until theirlay-offs on November 11, 1937. Johnson had been employed bythe respondent since April 5, 1937.All became members of theUnion on October 11, 1937.About October 16 Prell visited Jammer and Alston at their homeswith Association membership cards and told them that unless they47 Randon testified that whenever Wilson wished help, "he sent me after them."Wilsontestified that Randon was told to"go out and get" the workers. JEFFERSON LAKE OIL COMPANY, INCORPORATED393withdrew from the Union and became members of the Association,they would lose their jobs.Neither, however, joined the Associa-tion.Johnson and Chandler did not join the Association, but Wood-ward joined when told by Arrington that otherwise he would losehis job.Chandler, Johnson, Alston, and Woodward have not re-ceived employment elsewhere since their lay-offs.Jammer workson a farm for his board and lodging.ClarenceWoodward, Aaron Helm, A. M. Thompson, CharleyThompson, Samuel Moore.These men were laborers in Hearn'screw who were laid off on November 11. All became members ofthe Union about October 11, 1937.Helm commenced working for the respondent on January 12, 1937,and worked continuously until November 11.Woodward was firstemployed on October 1, 1937.The others worked for the respondentfor several months in 1936, were laid off, and were not again re-employed until October 1, 1937.Woodward and Helm testified concerning Prell's visit to theirhomes about October 20 ' for the purpose of soliciting them to jointhe Association, to which visit reference has already been made.To each remarks patently coercive in character were made to inducethem to sign membership cards in the Association .48Helm did notjoin the Association.Woodward became a member that evening,but the following morning asked that his membership be withdrawnwhen he learned that most of the other employees had not joined.-It appears that neither Moore nor the Thompsons became membersof the Association.Clarence Woodward, Helm, and A. M. Thomp-son have not received employment elsewhere since their lay-offs.Charley Thompson and Moore have been engaged in farming.William Robertson.Robertson had been employed by the re-spondent since January 5, 1937, firstas a laborerin the fields andthen as a laborer in the warehouse.He joined the Union on October11.Thereafter, he became a member of the Association when so-licited by Arrington and told that other employees had likewisedone so but he attended none of its meetings.He was laid off onNovember 11..Robertson's job was tocleanup and store. fittings which had beensalvaged.At the time of his lay-off, most of the fittings on whichRobertson was employed had been stored.The little work remain-"Woodward testified as follows:"He (Prell) had a little yellow card in his hand andI said, 'for what?'and he said,'for this company union.'I said, 'How come all thishappened this evening since I left there-I just left there?'He said,'Iam telling youfor your own good' ; he said 'All the other boys have signed,' so I said,'All right,' I saidIwould sign it,so I signed it."Helm testified as follows:". . .He (Prell) said beheard us boys had joined the American Federation and we was on the wrong side and ifIdidn't sign this card he was carrying around that night,Iwould be fired off my job andhe said I worked pretty well around the plant but if I didn't sign the card he had, Iwould be fired off my job." 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to be done was completed by employees who were temporarilydisabled from performing their regular duties.Robertson has notbeen regularly employed since his lay-off.Lee Lipkins, Sherman Johnson, Sandy Bryant, Morgan Bivens,Anderson Good.Lipkins, Johnson, Bryant, Bivens, and Good wereemployees working under Dewey Wilson's supervision.Some of thempreviously had worked for Thomas when he was yard foreman.Lipkins and Bryant had been in the respondent's employ, with severalinterruptions due to lay-offs, since September 1936.Johnson, Good,and Bivens had worked continuously for the respondent since Janu-ary and July 1937, and September 1936, respectively.Their lay-offsoccurred on November 13 and 14.All became members of the Union on October 11.They werethereafter approached by Prell and Arrington to become membersof the Association.The soliciting methods employed by them hasheretofore been described, and were not in these instances, altered.None became a member of the Association.Lipkins, Johnson, andBivens have not been employed since their lay-offs.Bryant andGood have been engaged in farming.John Jordan.Jordan was a laborer in the electrical department.He started to work for the respondent on September 1, 1936, andjoined the Union on October 11, 1937. Thereafter he was ap-proached by both Ebarb and Anding to join the Association.And-ing told him, on November 9, that unless he did so, he would beout of a job.He was laid off on November 11. The respondentretained for work similar to Jordan's one Arthur Mack an Associa-tion member, who was not employed in this capacity until subsequentto September 22, 1937.49Jordan has not been regularly employedsince his lay-off.d.Conclusions with respect to the discrimination against employeesworking as "common laborers"The respondent's contention of completion of work previouslyperformed by common laborers is more tenable than its same con-tentionwith respect to the work of employees not designated ascommon laborers.The evidence shows that much of the work col-lateral to sulphur production was common labor and had beenfinished on November 11.Then followed the lay-offs in Novemberof the employees listed in Appendix B.We attribute the lay-offof the employees listed in Appendix B to a decrease of work previ-49 Jordan had always been used in the electrical department. In Wilson's letter ofSeptember 22, 1937, he stated that there was but one colored helper in the electrical depart-ment.Since two were employed on November 11 when Jordan was discharged, it isapparent that Mack was not placed in this department until sometime after September 22. JEFFERSON LAKE OIL COMPANY, INCORPORATED395ously performed by them, and we find that their lay-offs in Novem-ber did not constitute discrimination within the meaning of theAct.-I0Those laid off retained their status as employees within the mean-ing of the Act."1Although laid off, the employees had a reasonableexpectation of being recalled for work with the respondent whenwork in the future became available. Indeed, these employees con-tinuously held themselves in readiness to come to work for the re-spondent when the need for common labor arose. The respondent,in turn, instituted the practice of seeking them out, rather thanrequiring any application for work as a condition precedent to re-employment.Although the employees listed in Appendix B were properly laidoff, the record is clear, and we find, that the respondent refused toreemploy these employees because of their membership in the Unionand their failure to display sufficient interest in the Association.On December 9, 1937, the respondent commenced hiring new em-ployees as common laborers.Not a single employee who had previ-ously worked for the respondent as a common laborer and who waslaid. off in November was hired by the respondent in December 1937and January 1938.Although Wilson testified that he told Randon,through whom he hired common laborers, to hire strong and willingmen and said nothing concerning their union, sympathies, we findthat Randon was guided in the selection of employees according totheir affiliation with a labor organization.He announced that therespondent was not reemploying union members, and he refused torehire them.By the acts and statements of Randon, the respondentis bound.,60After their lay-offs and discharges, all of the respondent's employees, including thosenot employed as common laborers,as well as common laborers,filed claims for unemploy-ment compensation benefits with the Texas Unemployment Compensation Commission. Onthe application forms, many of the employees explained their separation from employmentas resulting from it "general reduction in force" or "general lay-off." Since no employeecomplained that he was laid off or discharged. because of bis,union.membership or activity,the respondent contends that this is an admission precluding a finding of discriminationin lay-offs and discharges.Aside from the fact that we find that the respondent did not discriminate in thelay-offsof the employees listed in Appendix B, but in the refusal to rehire them, the respondent'scontention is without merit.When the applications for compensation were made, theemployees first apprised the Commission that although the respondent stated that theywere released because of a pay-roll reduction, they themselves were of the opinion thatthey were released because of their union membership and activity.The explanationassignedon the application form was given only after the employees were informed by theCommission's agent that such statement would create less objection by the respondent totheir receiving the compensation benefits and that it would in no Ray prejudice theirposition with respect to the unfair labor practice charges already filed with the Board.Furthermore, the Commission's agent, called as a witness, testified that the "only thingthat could be put on the form was that the man was laid off on account of reductionin force."11Matter of North Whittier Heights Citrus AssociationandCitrus Packing House WorkersUnion, Local No. 21091,10 N. L. R. B. 1269;Matter of Alaska Packers AssociationandAlaska Cannery Workers Union, Local No. 5, Committee for Industrial Organization, etc.et at.,7N.L.R. 13. 141;Matter of Merrimack Manufacturing CompanyandAmericanFederation of Labor,9 N. L. R. B. 173. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, because of their union membership and their failure toshow sufficient interest in the Association, the respondentno longerconsidered as reemployable the employees listed in Appendix B, anddestroyed their status as "reemployables." Such discriminationdiscourages union membership.We find that at the time of the hearing, the men listed in AppendixB had not obtained regular or substantially equivalent employmentelsewhere.Because of the respondent's practice of notifying theseemployees, it was not necessary for those employees to make formalapplication for reinstatement with the respondent.52We find that by refusing to reemploy the employees listed in Ap-pendix B, the respondent has discriminated against its employeeswith respect to hire and tenure of employment, thereby discouragingmembership in the Union, encouraging membership in the Associa-tion, and interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Discharges alleged by the respondent to have been made "forcause"Hose Kelly.Kelly started to work for the respondent on Septem-ber 10, 1936, when the respondent first began to construct its plantinTexas.With three interruptions due to lay-offs, Kelly workeduntil he was discharged on November 14, 1937.He was employedprincipally as a gardener, but also assisted the porter in general workabout the office.At the beginning of his employment with the re-spondent he was earning 18 cents an hour and at the time of hisdischarge he was earning 30 cents an hour.Kelly joined the Union on October 11. On October 16 Prell handedhim an Association membership card to sign and stated, "If youdon't sign, you won't have a job long; the Mexicans and the whitefolks will have it."Although at this time Kelly did not join theAssociation, he became a member a few days later upon Grace'ssolicitation.Kelly retained his membership in the Union, however,attending all the union meetings and refusing to attend any of theAssociation meetings.On November 11 Grace warned Kelly thatthe "big shots" knew about his "blowing about the union" and pointedout the fact that other employees were being laid off and that sincehe did his work well, he did not want to lay him off also. On Novem-ber 14 Kelly was discharged.52Matter of Atlanta Woolen MillsandLocal No.2307,United Textile Workers ofAmerica,1N. L. R. B. 316;Matter of Aluminum Products Company,Metal Rolling and StampingCompany, Lamont Stamping Corporation,Banner Stamping Company,and Stainless SteelProducts CompanyandAluminum Workers Union No. 19064 and Aluminum Workers UnionNo. 19078,7 N. L. R.B. 1219. JEFFERSON LAKE OIL COMPANY, INCORPORATED397Grace testified that Kelly frequently loafed on the job, and thathe was laid off 5 days in September in the hope that he might becured of loafing.He testified further that he hesitated about lettinghim go because Kelly was a "pretty old man," and he wished to keephim "as long as we could." Grace admitted, however, that Kellymaintained a good flower garden and that his work was done satis-factorily.In view of the respondent's warning to him to renouncethe Union, we do not believe that loafing was the real reason forKelly's discharge.At the time of the hearing, Kelly was unemployed.We find that the respondent discharged Kelly because of his unionmembership and activity, thereby discouraging membership in theUnion and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed by Section 7 of the Act.Willie Thompson.Thompson was employed by the respondent inJuly 1937, as a common laborer in the field and around the sulphurvats.He was earning 30 cents an hour at the time of his dischargeon November 11.Thompson joined the Union on October 11.On October 26, uponArrington's solicitation, he also joined the Association and laterbecame the president of the colored division of that organization.On November 7 Thompson failed to attend a division meeting.Prell, who frequently attended division meetings, noticed his absence,and the following day questioned him about it.Three days laterThompson was discharged.Prell testified that Thompson was laid off for loafing.However, itdoes not appear that Thompson had ever been admonished concern-ing his work, and when he was discharged no reason was given forhis dismissal.Several days later, Prell told Thompson that he wasreleased because he was "talking against the company union for theother side . . ."At the time of the hearing, Willie Thompson wasunemployed.We find that the respondent discharged Thompson because of hisunion membership and activity and because of his failure to evincesufficient interest in the affairs of the Association, thereby discourag-ingmembership in the union, and interfering with, restraining,and coercng its employees in the exercise of the rights guaranteed bySection 7 of the Act.George Mariast.Mariast was hired by the respondent on Septem-ber 7, 1932, having been transferred to Texas from Louisiana whenthe respondent expanded its operations in 1936.He was employedas a driller and driller's assistant at a wage of $8.80 daily.He be-came a member of the Union on October 5.Mariast was discharged on November 17, about the time that therespondent dismissed a number of its other. employees allegedly 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of work reduction.The respondent asserts that Mariast wasdischarged for directing derogatory remarks at Jaquet, the respond-ent's assistant superintendent.On November 15, Mariast was in charge of operating a derrick,assisted by George Spiller, Rick Rockenbaugh, and Henry Guidry.When two members of Mariast's crew commenced- arguing whetheran automobile which had' stopped about a quarter of a mile awaybelonged to Jaquet, at a moment when the derrick required attention,Mariast allegedly referred to Jaquet in obscene terms.On Novem-ber 17 Wilson told Mariast that he had, a "100 per cent a ecord," butthat for cursing Jaquet, he was discharged.Mariast denied thecharge and requested, without success, that he be confronted by hisaccusers.The record does not reveal how the respondent was first apprisedof the incident of November 15.Rockenbaugh, an Association mem-ber, testified thatWilson called him into the office and asked, "Did Iknow anything about anybody talking about anybody . . . that wouldcuss anybody about anything."Thereafter, it appears that Ebarb,founder of the Association, secured a statement from Rockenbaughand Spiller, a union member, that Mariast had, in fact, cursed-J.aquet.Spiller testified that he at first refused to sign the statement on theground that he had not heard what Mariast had said, but signed itwhen Ebarb added, "Well, later on, 'it might help protect your jobif you would sign it."Why Ebarb should have taken such an inter-est in an affair with which he should have had no concern, was notexplained in the record.Mariast denied uttering the epithetattributed to him.Bell testified that profanity was "very common" among the re-spondent's employees, and that he knew of no one who was dischargedfor the use of it, or for cursing a superior. It is plain that therespondent seized upon a pretext to discharge Mariast because of hisunion affiliation.At the time of the hearing, Mariast wasunemployed.We find that the respondent discharged Mariast because of hisunion membership and activity, thereby discouraging membershipin the Union and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct.BillKnowles.Knowles was hired by the respondent on April23, 1937, and at the time of his discharge on December 10, 1937, wasearning 55 cents an hour.He became a member of the Union onOctober 9, 1937.Knowles was a "bleed water" tender whose duties required himto look after the proper functioning of the "bleed water" pumps JEFFERSON LAKE OIL COMPANY, INCORPORATED399connected with the reservoir.Defective pumps were to be reported,though not repaired, by him.Knowles described the incident lead-ing up to his discharge as follows : On about December 8, afterreporting to Lebeuf that the reservoir was high, and being told toopen up.-the pump and clean it out, he did so, and reported back toLebeuf that the pump was "0. K." On December 10 Lebeuf exam-ined the pumps, noticed that the propellers in the pump were "eatenup," and stated, "it looks like you ought to know when a pump isworn out, Bill."On the afternoon of December 10, Lebeuf toldKnowles that he would have to let him go and get a man of moreexperience.Lebeuf testified that Knowles was discharged becauseof "lack of knowledge to recognize the defective pump."The record affords insufficient basis for a finding that the respond-ent has discriminated against Knowles in regard to ' his hire andtenure of employment.We shall accordingly dismiss the allegationsof the complaint in so far as they relate to Knowles.Sidney Fletcher,- Abe Mack, Frank Lipken,andBen Mack.Theseemployees began to work for the respondent in the latter part of1936 and- early' in 1937 as common laborers.When they were dis-charged on December 13, 1937, they were digging mud pits underthe immediate supervision of John Dollery.Each earned 30 centsan hour.All became members of the Union on October 11.About October 16 Prell told Fletcher that if he did not becomeamember of the Association, he would be discharged..At about thesame time, Dollery made remarks of similar import to Ben Mack.Fletcher testified, without contradiction, that in the latter part ofOctober, Dewey Wilson warned them to attend Association meetingsif' they wished to, retain their jobs.None of these employees becamemembers of the Association, however, and it appears that none at-tended Association meetings.On December 12 Ambrose Goodwin, a member of the Association,pointed out these four employees to Dollery as being members of theUnion.On December 13 they were discharged.Dewey Wilson testified that he discharged Fletcher, Abe and BenMack, and Frank Lipken because he could not get them to do theirwork.He testified that on December 13 lie warned them twice aboutloafing, and that a third time, when he observed that they were still"killing time," he discharged them.Although Dewey Wilson statedthat he "had to be on those men all the time," he could not rememberany instance previous to December 13 when he had. warned themregarding their conduct.Dollery, who was in immediate charge ofthe four employees, had never complained to.Dewey Wilson con-cerning their work.At the time of the hearing, Fletcher, Abe andBen Mack, and Lipken were unemployed. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent discharged Fletcher, Abe Mack, Lip-.ken, and Ben Mack because of their union membership and activity,and failure to evince -sufficient interest in the affairs of the Associa-tion, thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.George SpillerandHenderson Johnson.Johnson commencedworking for the respondent in April 1937, and Spiller in July 1937.Both were employed in the field as common laborers, digging ditches,slush pits, and working about the sulphur vat.At the time of theirdischarge on December 14, 1937, they were earning 30 cents an hour:Both became members of the Union on October 11.On October 16 Prell enrolled them in the Association.A few dayslater, however, Spiller withdrew from membership.On December 14 Prell stated to them that they were loafing on thejob, and discharged them forthwith.Prell testified, without denial,that he had warned them before concerning their idleness,-but thatthey did not improve in their work.-The record does not show that the respondent has discriminatedagainst Spiller -and Johnson in regard to their hire and tenure ofemployment.We shall . accordingly dismiss the allegations of thecomplaint in so far as they relate to Spiller and Johnson.George Bivens.Bivens began to work for the respondent in No-vember 1936..At the time of his discharge on January 23, 1938, hewas a helper on a tractor, under Dewey Wilson's supervision.Hisearnings were 30 cents hourly.He joined the Union on October 11,1937.-In October 1937 Arrington approached him and stated that inorder to retain his job with-the respondent, it would be necessary forhim to become a member of the Association. Bivens, however, re-fused to join.On the evening of January 22, George Potvin, amember of the Association and driver of the tractor on which Bivenswas assigned as helper, reported to Dewey Wilson that he did notwant Bivens with him any longer because Bivens failed to get offthe tractor to do his work, and that "he made it hard on the otherboys."On January 23, 1938, Dewey Wilson told Bivens to "gohome."Bivens testified that he never refused to get off the tractor,but "when there was enough for two of us, I would get down and,do it, but when there was not, one of us would stay on there."The record does not show that the respondent has discriminatedagainst Bivens in regard to his hire and tenure of employment.Weshall accordingly dismiss the allegations of the complaint in so faras they relate to Bivens. 'JEFFERSONLAKE.OIL' COMPANY,INCORPORATED401We find that the activities of the respondent set forth in. SectionIII, A, B; and C, above, occurring in connection with the operationsof the respondent described in Section I above, have a close, intimate,and substantial relation to trade, traffic,' and commerce among.theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order that it cease and desist therefrom and thatit take certain affirmative action which will effectuate the policies ofthe Act.We have found that the respondent- has dominated and interfered-wit h the formation'and administration of the Association and hascontributed support to it. Its continued- existenceis a consequenceof a violation of the Act.58 In order to effectuate the policies of the-Act and free the employees of the respondent fromsuch dominationand interference, and the effects thereof, which constitute a continu-ing obstacle to the exercise by employees of the rights guaranteedthem by the Act, we will order the respondent to withdrawall recog-nition from and completely disestablish the Associationas repre-sentative of the respondent's employees for the purposeof dealingwith the respondent concerning grievances, labor disputes, wages,ratesof pay, hours of employment, or conditions of work. Itfollowsthat the respondent must cease giving effect to its contract of Novem-ber 16, 1937, with the Association, any renewals or extensions thereof,and any new contract concerning grievances, labor disputes,rates ofpay, wages, hours of employment, or conditions of work which itmay have made with the Association.We'have found that the respondent has engagedin unfair laborpractices by discharging Thomas.We shall order the respondent tooffer him immediate reinstatement to his former position and tomake him whole for any loss of pay he may have suffered by reasonof his discharge, by payment to him ofa sumequal to the amount53Matter of Pennsylvania Greyhound Lines, Inc.,etc.,andLocal Division No. 1063 of theAmalgamated Association of Street,Electric Railway andMotorCoach Employees ofAmerica, 1 N.L. R. B. 1, aff'd.,National Labor Relations Board v. Pennsylvania GreyhoundLines, Inc.,303 U. S. 261;Matter of Stackpole Carbon CompanyandUnited Electrical &RadioWorkers of America,Local No. 502,6 N. L. R. B. 171, aff'd.,National Labor Rela-tionsBoard v.Stackpole Carbon Co.,308 U.S. 605.Cf.Matter of Consolidated EdisonCompany of New York,Inc., etc.et al.,andUnited Electrical and Radio Workers of Americaaffiliated with the Committee for Industrial Organization,4 N. L. R.B. 71, aff'd. as mod.Consolidated Edison Co.et al.V.National Labor Relations Board et al.,305 U. S. 197. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he normally. would have earned as wages from the date of hisdischarge to the date of the respondent's offer of reinstatement, lesshis net earnings during said period.5'We, have also found that the respondent has engaged in unfairlabor practices in discriminatorily discharging and refusing to rein-state the employees listed in Appendix A.As to these employees,the record shows that all the positions formerly held by them -maynot be immediately available due to a reduction in work at the timethat they were discharged and ref used reinstatement.The recordfurther shows, however, that other positions were available at therespondent's plant for which these employees were qualified and forwhich the respondent needed employees.These positions were as-signed to the employees listed in Appendix D, whom the respondenthired on October 24, 1937, and thereafter.We have found that suchavailable work for which the respondent hired the employees listedin Appendix D would have been assigned to an appropriate numberof the employees listed in Appendix A had it not been for their unionmembership and activity and their lack of interest in the Association.To effectuate the policies of the Act, in so far as possible, therespondent will be required to reinstate the employees listed in-Ap-pendix A to such positions as they would now be occupying, if therespondent had not discriminated against them.We will thereforeorder the respondent, in so far as possible, to offer to the employeeslisted in Appendix A reinstatement to their former or substantiallyequivalent positions, or, if no such positions be available, then to anypositions for which they may be qualified.The offer of reinstatementshall be without prejudice to their former rights `and privileges.Such reinstatement shall be effected in the following manner :Allof. the employees listed in Appendix D, and any other employees notlisted thereon who have been hired after October 23, 1937, and who,as in. the case of the employees listed in Appendix D,. occupy theformer positions of the employees listed in Appendix A, or sub-stantially equivalent positions or positions for which they may bequalified,55 shall be dismissed if necessary to provide employment forthose to be offered and who accept reinstatement. If thereupon, byreason of a reduction in force, there is not sufficient employment54By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8N.L.R.B. 440.Moniesreceived for work performed upon Federal,State,county, municipal,or other work-reliefprojects are not considered as earnings,but as provided below in the Order, shall be de-ducted from the sum due the employee, and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects.16These employees will be referred to hereafter as new employees. JEFFERSONLAKE OIL COMPANY, INCORPORATED403immediately available for the remaining employees, including thoseto be offered reinstatement, all available positions shall be distributedamong such remaining employees in accordance with the respondent'susual method of reducing its force, without discrimination againstany employee because of his union membership or activites, follow-ing a, system as has heretofore been applied in the conduct of therespondent's business.Those employees remaining after such dis-tribution, for whom no employment is immediately available, as wellas those employees who are reinstated, not to substantially equivalentpositions, but to :positions for which they may be qualified, shall beprinciples set forth in the preceding sentence, and shall thereafterbe reemployed in their former or substantially equivalent positions,as such employment becomes available and before other persons arehired for such work.We have found that as of the time the employees listed in AppendixA. were discharged and refused reinstatement, the amount of workavailable at the respondent's plant had decreased, and that, as aconsequence, some curtailment in the respondent's force was expedi-ent.The record does not indicate that the respondent followed anyplan of seniority in retaining and rehiring its employees, and it isotherwise impossible to determine from the record which employeesthe respondent would have retained - in its employ had it not beengoverned by anti-union and pro-Association considerations in dis-charging and refusing to reinstate them.Under these circumstances,and since several employees may be equally qualified for a singleemployees who are reinstated immediately according to the terms ofour order, to the exclusion of those employees who are not reinstatedbecause of the lack of immediate available employment, would resultin a disparity of treatment of employees of the same class which thecircumstances do not warrant and which our order should avoid inso far as it is possible.We are of the opinion that the purposes ofthe Act can most equitably be accomplished if the employees whoential . list for reinstatement ..,v'hen.,employment . becomes: available,should share back pay together with those employees who- are imme-diately reinstated.We shall therefore order that back pay be distributed among allthe employees listed in Appendix A.The amount to be distributedshall be measured by the earnings received by the new employees 5Ufrom the time, after October 23, 1937, that each was hired by therespondent until the offer of reinstatement as herein ordered.As16 Seefootnote 55. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDback pay, each* employee listed in Appendix A shall receive that pro-portion of the entire amount to be distributed which his hourly wageAt the time{ of the discrimination against him bears to the sum ofthe hourly wages of all the employees who are named in AppendixA at the time of the discrimination against. them.After such indi-vidual apportionment is made, each claimant's net earnings, as here=tofore defined,.are to be deducted individually from the sum creditedto the particular claimant.We have found that the respondent, by refusing to reinstate theemployees listed in Appendix B, has discouraged membership in alabor organization and has thereby interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.We have also found that on December 9, 1937,and thereafter, the respondent hired 22 employees to the exclusionof the 17 employees listed in Appendix B.Because it appears thatall the employees listed in Appendix B could have been reinstated bythe respondent at a time commencing on December 9, 1937, the con-siderations which impelled us to modify our usual back-pay orderwith respect to the employees listed in Appendix A are here lacking.Therefore, our usual grder will be appropriate. In order to remedythe effects of the unfair labor practices with respect to the employeeslisted in Appendix B, we shall order the respondent to reinstate suchemployees in the following manner : All common laborers hired on orafter December 9, 1937, irrespective of the fact that they may havepreviously been in the respondent's employ, shall, if necessary toprovide. employment for those to be offered reinstatement, be dis--missed. ' If, thereupon, by reason of a reduction in force there is notsufficient employment available for the remaining employees, includ=ing those to be offered reinstatement, all available positions shall bedistributed among such remaining employees in accordance with therespondent's usual method of reducing its force, without discrimina-tion'against any employee because of his union affiliation or activities.Those employees remaining after such distribution, for whom no em-ployment is immediately available, shall be placed upon a preferentiallist prepared in accordance with the principles set forth in the pre-ceding sentence, and shall thereafter, in accordance with such, list, beoffered employment in their former or substantially equivalent posi-tions, as such employment becomes available and before other personsare - hired for such work.We shall also order the respondent to make the employees listed inAppendix B whole for any loss of pay they have suffered by reasonof the respondent's refusal to reinstate them by payment to each ofthem of a sum equal to the amount which he normally would haveearned as wages from the date of the respondent's refusal to reinstate: JEFFERSON LAKE OIL COMPANY,INCORPORATED '405.him, to the date of offer of reinstatement, less his net earnings 67during said period._We have found that the respondent has engaged in unfair laborpractices by discharging the employees listed in Appendix C.Weshall order the respondent to offer them immediate reinstatement totheir former positions and to make them whole for any loss of paythey may have suffered by reason of their discharges, by paymentto. each of them of a suin equal to the amount which each normallywould have earned as wages from the date of his discharge to thedate of the respondent's offer of reinstatement, less the net earningsof each during said period.58The Trial Examiner in his Intermediate Report recommended thatthe respondent deduct from back pay, and pay over to the TexasUnemployment Compensation Commission, the total amount of thebenefits paid by the Commission to the employees who were dis-criminated against.To this recommendation the respondent 'ex-cepted.In accordance with our decision inMatter of PennsylvaniaFurnace and Iron CompanyandLodge No. 1328, International Asso-ciation of Machinists,59and for the reasons therein stated, no deduc-tion from back pay will be made on account of unemployment com-pensation benefits.Upon the basis of the above findings of fact and upon the entirerecord' in the case, the Board makes the following :CONCLUSIONS OF LAW1.Sulphur Workers Union No. 21195 and Employees IndependentProtective Association are labor organizations within the meaning ofSection 2 (5) of the Act.2.By dominating and interfering. with the formation and adminis-tration of Employees Independent Protective Association and con-tributing support thereto, the respondent has engaged in and is engag-ing in unfair.labor practices, within the meaning of Section 8 (2) ofthe Act.3.By discriminating in regard to the hire and tenure of G. E.Thomas and the employees listed in Appendices A, B, and C, thereby.discouraging membership in Sulphur Workers Union No. 21195 and.encouraging membership in the Employees Independent Protective.Association, -the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its-employees inthe exercise of the rights guaranteed by Section 7 of the Act, the re-69 See footnote 54.51 See footnote 54.19 13 N. L.R. B. 49. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discriminated and is not discriminatingin regard to the hire and tenure of the employees listed in AppendixE, and has not engaged in and is not engaging in unfair labor prac-tices,within the meaning of Section 8 (3) of the Act, with regardto them.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Jefferson Lake Oil Company, Inc., and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployees Independent Protective Association, or with the formationor administration of any other labor organization of its employees,and from contributing support to Employees Independent ProtectiveAssociation or any other labor organization of its employees;(b)Recognizing Employees Independent Protective Association asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, rates ofpay,,wages, hours: of, employment', or_^other conditions,,.of;.emp]oyri ent(c)Giving effect to its contract of November 15, 1937, with Em-ployees Independent Protective Association, any renewal or extensionthereof, or any new contract concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions of em-ployment, which it may have made with Employees IndependentProtective Association subsequent to November 15, 1937;(d)Discouragingmembership in SulphurWorkers Union No.21195, or anyother:labor organization of its employees, by dischargingor refusing to°reinstate°any of'its employees,'or in any Other'inahnerdiscriminating in regard to their hire and tenure of employment orany term or condition of employment because of their membership oractivity in SulphurWorkers Union No. 21195, or any other labororganization of its employees ;(e)Giving effect to the individual contracts of employment hereinfound to have been executed or any renewal thereof ;(f)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self -organization, to form, JEFFERSON LAKE OIL COMPANY, INCORPORATED407join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining and other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Employees Independent Pro-tective Association as a representative of its employees for the pur-.pose of dealing with the respondent concerning 'grievances, labor .dis-putes, rates of pay, wages, hours of employment, or other conditionsof employment ;(b)Offer to G. E. Thomas immediate and full reinstatement to hisformer position, without prejudice. to his former rights and. privi-leges ;'(c)Offer to those employees listed in Appendices A, B, and C,.immediate and full reinstatement to their former or substantially'equivalent positions, or to positions for which they are qualified inthe manner set forth in the section entitled "Remedy", above, placingthose employees for whom*employment is-not immediately availableand those who although reinstated are reinstated not to substantiallyequivalent positions but to positions for which they are qualified,upon a preferential list in the manner set forth in said section;(d)Make-whole G: E. Thomas for any loss of pay hehas-sufferedby reason of his discrinzinatory discharge by payment td hiih of asum of money equal to' that which he normally would have earned aswages from the date 6f,-his discharge to the date he is'offered rein-statement, less hik net earnings during that period, provided, how-ever, that the respondent' shall deduct from the amount otherwise duehim, monies received by Thomas during said period for work per-formed upon Federal, State, county, municipal, or other work=reliefprojects, and pay: over the amount, so deducted to the appropriatefiscal agency of the Federal, State, county,, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects ;'(e)Make whole the, employees listed in Appendices A, B, and-. C,for any loss of pay they may have suffered by reason of their respec-tive discharges. and refusals. to reinstate, by payment to each of -themof a sum of money equal to.an, amount determined in the manner' setforth in the section entitled "The Remedy," above, provided, how-ever, that the respondent shall deduct from the amount otherwise duethem, monies received by them during said periods for' work per-formed upon Federal, State, county, municipal, or other work-relief247383-40-vol. 16--27 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDprojects, and pay: over the amount, so deducted, to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects;(f) Immediately post notices to its employees in conspicuous placesthroughout its plants and maintain such notices for a period of atleast sixty (60) consecutive days from the date of posting, ' stating ,that the respondent will cease and desist in the manner set .forthin 1. (a), (b), (c), (d), (e), and (f) and that it will take the affirma-tive action set forth in 2 (a), (b), (c),. (d), and (e) of this Order;(g).Notify the Regional Director for the Sixteenth Region . inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT ISFURTHERORDERED that the complaint be, and it hereby is, dis-.missed in sofar as it allegeswith regard to the personsnamed inAppendix E that the respondent has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (3) of the Act.'IT; IS FURTHER ORDEREDthat the complaint be, and it herebyis, dis-,missedin so,far as it alleges that the respondent has engaged in andis engaging in unfair labor practices within the meaning-of Section 8.(5) of the Act.H. T. BrittJ. E. BrooksEdwin DoreFred DuvalO. O. EvansH. S. GoolsbyJ.M. GoolsbyT. J. GordanC. A. HearnSamuel AlstonMorgan BivensSandy BryantJames ChandlerAnderson GoodAaron HelmMalachi JammersOsby JohnsonSherman JohnsonAPPENDIX AWoodrow HashawJ.K. HeltonCleomere LeleuxEd LonisElvest PelletierOliver RomeroO. J. StoutesR. V. WardHaywood WatsonAPPENDIX BJohn JordanLee LipkinsSamuel MooreA. M. ThompsonCharley ThompsonWilliam RobertsonClarenceWoodwardJefferson Woodward JEFFERSON LAKE OIL COMPANY, INCORPORATEDSidney FletcherMose KellyFrank LipkenAbe MackW. W. ArnoldF. L. FranekHenry HudecEdwin JohnsonW. S. JonesW. H. LavenderErven LeblancGeorge BivensR. N. BradyHenderson JohnsonBill KnowlesAPPENDIX CBen MackGeorgeMariastWillie ThompsonAPPENDIX DJ. D. MarshallD. S. MorphewJ.M. SchwebelJ.D. SloanE. A. WestH. F. WestAPPENDIX EFrank SkotnikHarry SkotnikJoe SkotnikGeorge Spiller409MR.WrLLIAM M. LEisExsox took no part in the consideration ofthe above Decision and Order.